Case 1:20-mc-00212-AJN Document 42-13 Filed 06/29/20 Page 1 of 82




                      EXHIBIT 13
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 12 of
                                                                  of 81
                                                                     82




 1                         UNITED     STATES    DISTRICT       COURT
                            HIDDLE       DISTRICT     OF    FLORIDA
 2                                JACKSONVILLE       DIVISION


 3   UNITED STATES       OF AMERICA,          Jacksonville,        Florida


 4                       Plaintiff,           Case    No.    3:13-mj-1087-JRK


 5                                           Thursday,        April    18,   2012


 6   FREDERIC    CILINS,                      11:02    a.m.


 7                       Defendant.          Courtroom        5D


 8


 9
                       DIGITALLY RECORDED DETENTION HEARING
10                    BEFORE THE HONORABLE JAMES R. KLINDT
                          UNITED STATES MAGISTRATE JUDGE
11


12


13   GOVERNMENT    COUNSEL:


14              Kelly Karase, Esquire
                U.S. Attorney’s Office
15              300 North Hogan Street, Suite 700
                Jacksonville, FL 32202
16


17   DEFENSE    COUNSEL:


18              Michelle Smith, Esquire
                Law Office of Hichelle P.              Smith
19              P.O. Box        1788
                Orlando,        FL   32802-1788
20


21   COURT   REPORTER:


22              Shelli     Kozachenko
                221     North    Hogan   Street,     #185
23              Jacksonville,  FL          32202
                Telephone:   (904)         301-6842
24               Fax:     (904)    301-6846


25            (Proceedings recorded by electronic                      sound recording;
     transcript produced by computer.)
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 23 of
                                                                  of 81
                                                                     82
                                                                             2




 i                          P R O C E E D I N G S
 2   Thursday, April 18, 2012                                   11:02 a.m.


 4             COURT SECURITY OFFICER:       All rise.    United States
 5   District Court in and for the Middle District of Florida is
 6   now in session, the Honorable James R. Klindt presiding.
 7             Please be seated.
 8             THE COURT:    This is the case of United States of
 9   America against Frederic Cilins, Case No. 3:I3-mj-1087-JRK.
i0   Kelly Karase represents the United States and Michelle Smith
ii   is here on behalf of Mr. Cilins.
12             Is that correct?
13             MS. SMITH:    That’s correct, Your Honor.
14             THE COURT:    All right.     Good morning.
15             MS. SMITH:    Good morning, Your Honor.
16             THE COURT:    Mr. Cilins is in the courtroom, and
17   Ernst     is it Thervil, sir?
18             THE INTERPRETER:     Yes, sir.
19             THE COURT:    Is here as the interpreter.
20             Let me go ahead and swear you, Mr. Thervil, please.
21   If you would stand and raise your right hand.
22             Do you solemnly swear that you will translate this
23   case from English to French and French to English to the best
24   of your ability?
25             THE INTERPRETER:     Yes, I do.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 34 of
                                                                  of 81
                                                                     82
                                                                                                                  3




 1                 THE    COURT:        All    right.        Thank you.

 2                 And would you please                state       your       full    name?

 3                 THE WITNESS:           Ernst       Thervil.

 4                 THE    COURT:        All    right.        Thank you,             sir.

 5                 Hr.    Cilins was          arrested on April                   14th,    2013,    and he

 6   had made his         initial       appearance         on April           15th,       2013,    on a      --

 7   he made his         appearance       on a criminal             complaint             filed in the

 8   Southern District               of New York.

 9                 When he made          his    appearance he                asked    for    some       time

10   to   try to    contact          an attorney and hire                counsel,          and also       the

11   government moved               for his    detention,          so    I    set    the    case    over       to

12   today   first       to    inquire    regarding          status          of   counsel,        but   it

13   looks   like    that’s taken care               of,     and    so we’re set             for    the

14   detention hearing.

15                 And,       Hs.    Smith,    are    you ready to proceed today?

16                 MS.    SMITH:        Yes,    Your Honor,             we    are    ready to

17   proceed.

18                 THE    COURT:        All    right.        Thank you.

19                 Let me       just    ask you,       Hs.    Smith,          with regard to             the

20   interpreter,         the       other day we      had a        little bit             of a problem

21   because Hr.         Cilins       apparently       speaks       and understands                English

22   fairly well,         but he was          not    comfortable proceeding without                            an

23   interpreter.             But when he was          answering a number                   of

24   questions,      he was          answering before          the       question could be

25   fully   interpreted because he                   seemed to understand very
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 45 of
                                                                  of 81
                                                                     82
                                                                                                                                                       4




 1   well    --


 2                    MS.          SMITH:              Your          Honor             --


 3                    THE          COURT:              --       so    --


 4                    MS.          SMITH:              --       may       I             forgive             me    for       interrupting


 5   you.


 6                    THE          COURT:              Yes.

 7                    HS.          SHITH:              The          interpreter                   is       actually not

 8   interpreting now,                           so    if we          could instruct                            the    interpreter

 9   that he has               to    interpret word                            for word what                      you’re saying.

10                    THE          COURT:              Yes.           Well,             and that’s my --                         and that’s

11   my    question.                Is       Hr.       Cilins             --       is       his       desire          to    have       a


12   simultaneous                  translation,                      or       is       he    --       is    he    comfortable


13   proceeding               in    English                and       having             the       interpreter                interpret


14   phrases         or       words          that          he       might          not       understand?


15                    HS.          SMITH:              I    think             --       if    I    can       have       just       one


16   moment.          I       spoke          with          him       at       Folkston                two       days       ago,       but    if    I


17   could      have          just       a       moment?


18                    THE          COURT:              Yes.           Yes,             yes.           Take       your       time.

19                    HS.          SMITH:              Your Honor,                      he’s indicating now --                               and

20   he   has       the       same       problem                I    do.           I    understand                some       French          so    I


21   hear    the      French,                I    hear          you,          and       it’s hard                to    concentrate.


22   speak      a    couple          of          languages.


23                    We       spoke             the       other          day,          and       he       indicated             to    me,


24   much    like         I    would be                if       I    went          to       Spain          or    went       to    Brazil          --


25   I    speak     both           languages                fluently,                   but       I    would want                an
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 56 of
                                                                  of 81
                                                                     82
                                                                          5




 1   interpreter in legal proceedings or medical matters and
 2   things that are very important.        That is what he has
 3   indicated to me.
 4              The problem he’s having right now, he’s hearing you
 5   and listening to you and he’s also hearing the interpreter.
 6   I don’t know if we can maybe try the headphones and see if
 7   that works any better.
 8              THE COURT:     We can try to see whatever works,
 9   because I want whatever’s working to work well, and I
10   understand that         let me just ask, Mr. Thervil, are you able
11   to do a simultaneous translation?
12              THE INTERPRETER:      Yes, Your Honor.
13              THE COURT:     All right.   Well, let’s see what we can
14   do then.
15              MS. SMITH:     And, Your Honor, I’m sorry but -- he
16   does speak English but, again, I think the problem is this is
17   an important proceeding, and he needs to understand
18   exactly --
19              THE COURT:     Yes.   And I don’t mind that at all, but
20   the problem we had the other day is while he wanted to do
21   that, he kept answering questions before they could even be
22   interpreted, so it almost seemed like a waste of time, and it
23   confused the proceedings.
24              I want to do it however he wants it and whatever’s
25   best for him.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 67 of
                                                                  of 81
                                                                     82




 i             MS. SMITH:    Well, one way or the other --
 2             THE COURT:    Yeah.    We need to do it one way or the
 3   other, that’s for sure.
 4             (Ms. Smith conferring with defendant.)
 5             THE COURT:    I doubt if I’ll be asking him any
 6   questions, but
 7             MS. SMITH:     (Unintelligible.)
 8             THE COURT:    All right.     Is that working now,
 9   Mr. Thervil?
i0             THE INTERPRETER:      Yes, Your Honor.
ii             THE COURT:    All right.     So if you will, then, make
12   a simultaneous translation of what is said in the courtroom,
13   all right?
14             All right.    So the government has moved to detain
15   Mr. Cilins based on its view that he is a flight risk.
16             And, Ms. Karase, are you ready to proceed?
17             MS. KARASE:    Yes, Your Honor.
18             THE COURT:    All right.     You may proceed.
19             MS. KARASE:    As Your Honor has stated, the
20   government seeks detention of this defendant based on the
21   fact that he’s a risk of flight.        Now, I’m not going to
22   restate every fact that’s contained in the very lengthy
23   complaint because I believe it sets forth an adequate
24   description of the investigation and the defendant’s actions
25   in this particular instance.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 78 of
                                                                  of 81
                                                                     82
                                                                                    7




 i               MS. SMITH:   Your Honor, forgive me.      If Ms. Karase

 2   could slow down, the interpreter is           I speak French.        He’s

 3   way behind and (unintelligible).        I hate to be a pain.         I

 4   really --
 5               THE COURT:   No.   No.   That’s fine.
 6               MS. SMITH:   Just slow down a little bit.
 7               THE INTERPRETER:    He’s also saying --
 8               MS. SMITH:   The echo.
 9               THE INTERPRETER:    -- there is an echo and there’s
i0   a -- the sentence -- when I’m speaking he could hear
ii   something, could not hear everything, so it just --
12               THE COURT:   Here’s what I’m going to do.       I’m going
13   to take a recess and you all try to get this straightened
14   out.   You may be sitting too close to him using the
15   microphone too.     That could be a problem.
16               But let’s take our time and get this worked out,
17   and we’ll get the people down here if we need to from the
18   audio technical department and get this worked out.
19               So take whatever time you need to work it out.               I’m
20   not in any hurry at all, but I want to keep some semblance of
21   order to this proceeding because there’s no reason for it not
22   to be orderly.
23               So, Ms. Karase, you and I will both do what we can
24   to talk slowly.     The problem we had the other day, you could
25   only say a phrase and then you had to wait until the entire
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 89 of
                                                                  of 81
                                                                     82




 1   phrase was stated and then you had to wait again and there
 2   was no simultaneous aspect to it.
 3             If it can’t be done simultaneous, I need to know
 4   that and so does Ms. Karase and everyone who speaks in the
 5   courtroom.     So if it can’t be done simultaneously, I just
 6   need to know that, and if that’s the case, we may have to
 7   reschedule because it will probably take us about five or six
 8   hours to do this, which is fine.        I have all day tomorrow if
 9   we need to because I think the Federal Public Defender’s on
i0   furlough and so we can’t do anything in their cases.
ii             So if we have to reset it for tomorrow where we
12   take our time, that’s fine, because I really -- the most
13   important thing, and it’s not even happening now, is that
14   Mr. Cilins knows exactly what’s going on in the courtroom.
15   So we’ll be in recess.
16                (Recess from ii:ii a.m. until 11:19 a.m.; all
17   parties present.)
18             COURT SECURITY OFFICER:       All rise.    This Honorable
19   Court is now in session.
20             Please be seated.
21             THE COURT:    All right.     Ms. Chaddock tells me that
22   we’re set to go now, and Mr. Thervil is able to make a
23   simultaneous translation, and Hr. Cilins is able to hear him.
24             Mr. Cilins, if you can’t or don’t understand
25   something at any point or you’re losing the audio, just raise
      Case1:20-mc-00212-AJN
     Case  1:13-cr-00315-WHP Document
                              Document42-13
                                       15-1 Filed
                                            Filed 06/29/20
                                                  06/11/13 Page
                                                           Page 10
                                                                9 ofof81
                                                                       82




 i   your hand and we’ll stop and try to deal with that, all
 2   right?
 3             He’s shaking his head yes which indicates to me
 4   he’s hearing.
 5              THE DEFENDANT:     (In English:)     I understand.
 6             MS. SMITH:     And, Judge, the parties have just sort
 7   of come and agreed that if there is a problem he’s going to
 8   raise his hand, so if he loses           in case I miss it or
 9   something, he’ll raise his hand so somebody in the courtroom
i0   should notice.
ii              THE COURT:    Right.    Thank you.
12             All right.     Ms. Karase, let’s start from the
13   beginning, then, if you would, please.
14             MS. KARASE:     Yes, Your Honor.      As I stated, the
15   United States is seeking detention based on risk of flight.
16   I’m not going to go through every fact that’s contained
17   within the detailed and lengthy criminal complaint, but I do
18   wish to highlight a few facts for the Court that I think are
19   important.
20              Of course, there was an existing federal grand jury
21   investigation into violations of the Foreign Corrupt
22   Practices Act.     This was an investigation into a scheme to
23   obtain valuable mining concessions in the country of Guinea.
24   It’s important to note that these mining concessions have a
25   value of approximately $2.5 billion.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 10
                                                               11 of
                                                                  of 81
                                                                     82
                                                                                                                                  10




 1                  The    investigation                   involves          whether             or    not       a    foreign


 2   company bribed          officials                of    the       former       government                of       Guinea


 3   to    obtain    these       mining          rights          in    2008.           The       allegations                at


 4   the    heart    of    that       investigation                   regard whether                   or    not          the


 5   company       defined       as    the       Entity          in    the    body       of       the       criminal


 6   complaint       paid    high       ranking             government             officials                in       Guinea


 7   approximately          $12       million             for    these       mining          concessions.


 8                  Now,    of    course,             a    big    section          of    the          criminal


 9   complaint       deals       with       a    confidential                witness             who       has       firsthand


10   knowledge       about       unlawful             payments         made        to    obtain             these         mining


11   concessions.           This       witness             was    served with                a    federal             grand


12   jury    subpoena       on    February                2nd,    2013.           It    required             this


13   witness’s testimony                and       also          the    production                of    documents


14   relating       to    these       mining          concessions             and payments                   made          in


15   exchange       thereof.           This       defendant             was       negotiating                with          these


16   officials       and    their       representatives                      on   behalf              of    the       company,


17   or    the    Entity,    as       referred             to    in    the    complaint.


18                  In    early Harch             2013,          the    defendant                contacted                the


19   confidential          witness          by    telephone             to    offer          money          in       exchange


20   for    the    production          of       the       originals          of    contracts                and       other


21   documents       subpoenaed by                the       federal          grand       jury,             and       in


22   recorded       telephone          calls          this       defendant             offered             that


23   confidential          witness          money          for    false       testimony                denying             the


24   existence       of    any prior             contracts.


25                  This    defendant             had       a    face-to-face                meeting             with       the
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 11
                                                               12 of
                                                                  of 81
                                                                     82
                                                                                                           11




 1   confidential          witness          that    was    surveilled by            law   enforcement


 2   and   recorded.            The    defendant          offered    the      confidential         witness


 3   $300,000    for          the    witness’s production                of   the    originals      of    the


 4   documents       and       for    the   witness        to    execute      a    contract   in    which


 5   the   witness        agreed       to    deny    the    existence         of    any prior


 6   contracts       or    prior       receipt       of    money    in    connection       with mining


 7   concessions.


 8               In       a    later    recorded          and    surveilled         face-to-face


 9   meeting    --


10               THE          COURT:        When was       the    first       recording that        you

11   referenced?


12               MS.          KARASE:        The    first       face-to-face meeting,              Your

13   Honor?


14               THE          COURT:        Yes.
15               MS.          KARASE:        March 25th.
16               THE          COURT:        All right.
17               MS.          KARASE:        There was a second face-to-face
18   meeting on April llth in which this defendant advised that
19   same confidential witness that the witness would be paid a
20   total of $i million for compliance with the terms that
21   Mr. Cilins had dictated.
22               He specified that $200,000 would be paid up front.
23   An additional $800,000 would be paid at a later date.                                          He
24   provided the confidential witness with a written document
25   called an attestation in which he required -- in which the
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 12
                                                               13 of
                                                                  of 81
                                                                     82
                                                                          12




 i   document required the witness deny any contracts for mining
 2   concessions and deny ever receiving any money.
 3              Paragraph 21 of the criminal complaint sets forth
 4   the specifics -- some of the specifics of the attestation.
 5              THE COURT:    What page is that?
 6              MS. KARASE:    It’s on page 15, Your Honor, and
 7   carries over to 16.
 8              The confidential witness provided a copy of this
 9   document to law enforcement after the end of the meeting.
i0   There were a lot of specifics mentioned during that meeting
ii   as well, including this defendant’s agreement to get the
12   confidential witness some immediate cash.
13              They agreed to meet again, and a meeting was
14   arranged on April 14th, 2013, which is the day that the
15   defendant was taken into custody.        The defendant arrived at

16   the meeting and had in his possession approximately $20,000
17   in United States currency.
18              According to the report that this defendant
19   provided to pretrial services, $20,000 in U.S. currency is
20   more than half of his annual income.        He provided no other
21   source for annual income that he had.         Further, he identified
22   with great specificity five properties that he owns in
23   Florida.   This included approximate market value, rental
24   income, approximate location, and the current status, be it
25   occupied or unoccupied.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 13
                                                               14 of
                                                                  of 81
                                                                     82
                                                                          13




 i             The total value of the five properties he told us
 2   about was $779,000.     The government has reasons to believe,
 3   specifically based on my own conversations with the
 4   defendant’s attorney, Ms. Smith, that the defendant actually
 5   has several million dollars’ worth of property in Florida,
 6   and this is unencumbered property that he somehow has managed
 7   to acquire on his $32,000 salary that he earns in France,
 8   and, of course, that’s converted to dollars.          It’s
 9   concerning, Your Honor, that he was dishonest with pretrial
i0   services in identifying the assets that he has.
ii             Another and probably the most concerning factor
12   about the circumstances of Mr. Cilins’ arrest are that in his
13   possession at the time of his arrest was a French passport.
14   When the agents with the FBI contacted the French consulate
15   to notify the consulate of Mr. Cilins’ arrest, they provided
16   the passport number from that French passport.          Now, this is
17   the French passport that Mr. Cilins used to enter the United
18   States, and it bore the entry stamp from when he arrived and
19   several other entry stamps.
20             The French consulate, when -- having run that
21   number, reported that it was not a valid passport, that it
22   appeared to be a fraudulent passport, and that number did not
23   come back to any existing French passport.
24             The agents, being diligent as they are, located a
25   photocopy of a passport in Mr. Cilins’ property at the time
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 14
                                                               15 of
                                                                  of 81
                                                                     82
                                                                          14




 i   of his arrest.    Although this photocopy bore a photograph of
 2   the defendant and his address, the same address that was on
 3   the physical passport, it had a different issue date and a
 4   different passport number.
 5               The agents provided the passport number from the
 6   photocopy to the French consulate and confirmed that this
 7   was, in fact, a validly issued passport.         Your Honor, we
 8   don’t know where that physical passport is.         All we know is
 9   that there’s a photocopy and that at some point it was in
i0   existence.
ii               Mr. Cilins is not a United States citizen or a
12   legal permanent resident.      In fact, as I’ve just proffered,
13   he was traveling on a fraudulent French passport at the time
14   that he was arrested.      There’s currently an immigration
15   detainer in place because he was here under the visa waiver
16   program.
17               When looking at the factors under 3142(g) of Title
18   18, we examine the nature and circumstances of the offense
19   charged.     This offense was particularly egregious, Your
20   Honor.     This was the interference, continuously and
21   repeatedly, with a pending federal grand jury investigation.
22               As the complaint explains, although he may not be a
23   citizen of this country, Mr. Cilins was made aware of what a
24   federal grand jury is and what its significance is.           He
25   repeatedly instructed the confidential witness to destroy
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 15
                                                               16 of
                                                                  of 81
                                                                     82
                                                                          15




 i   documents requested as part of that investigation.           He

 2   repeatedly instructed the witness to lie as part of that
 3   federal grand jury investigation.        He went so far as to
 4   outline the terms in a document that he provided to the
 5   confidential witness, which gets to the next factor as to the
 6   weight of the evidence against Mr. Cilins, which is factor
 7   No. 2 under 3142(g) .
 8              The weight of the evidence against Mr. Cilins is
 9   very strong.    There are multiple recorded calls and
i0   face-to-face recorded meetings that were also surveilled by
ii   law enforcement.
12              With regard to the penalties that Mr. Cilins is
13   facing as a result of this offense, we’ve covered the maximum
14   term of imprisonment, which Count One is 20 years under the
15   statute.   The guideline range, Your Honor, surpasses the
16   statutory maximum.
17              The applicable guideline range for this offense is
18   approximately 262 months imprisonment to 327 months
19   imprisonment.    This is because we look at the underlying
20   offense in which this witness -- this defendant was
21   obstructing the investigation of, and that offense is the
22   Foreign Corrupt Practices Act.
23              The amount of the benefit received in return for
24   the bribes under the Foreign Corrupt Practices Act was over
25   $2 billion, which is off the chart in terms of the fraud
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 16
                                                               17 of
                                                                  of 81
                                                                     82
                                                                           16




 i   calculations guidelines.
 2              We look at the history and characteristics of the
 3   person, and included therein, we look at the person’s
 4   character.    Well, we know that he was less than truthful with
 5   pretrial services in summarizing the assets that he has.             The
 6   fact that he showed up to a meeting with the confidential
 7   witness with $20,000 in cash but reports an annual income of
 8   less than twice that is indicative of someone being
 9   untruthful.
i0              We also look at the property that he denied --
ii   well, the property that he claimed to own when meeting with
12   pretrial services and the property that was later disclosed
13   that he actually has access to and owns through his attorney.
14   And just so we’re clear, I’ve had conversations with Officer
15   Watson about whether there was any confusion when she was
16   interviewing the defendant.       She’s confident that he
17   understood, they were able to communicate well, and the only
18   properties he listed are those that are included in the
19   report.
20              We look at the defendant’s family ties.         He has
21   none to the United States.      We look at the financial
22   resources of the defendant.       He has significant financial
23   resources, which of course indicates the motive and ability
24   to flee.
25              The amount of cash that he’s offering, paying to
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 17
                                                               18 of
                                                                  of 81
                                                                     82
                                                                          17




 i   the confidential witness, a total of $i million at the April

 2   llth meeting, and the fact that the original bribes in which
 3   this defendant was involved in 2008 amounted to $12 million
 4   are indicative of just how significant this defendant’s
 5   financial resources are.
 6             He doesn’t have any ties to this community other
 7   than this property that he may have a financial interest in.
 8   He travels back and forth frequently, and we know that he was
 9   traveling on this occasion on a false passport and have no
i0   information as to where his real passport is.
ii             Your Honor, if this defendant were released and he
12   somehow made his way back to France, in violation of any bond
13   conditions this Court would set, the United States would not
14   be able to extradite him from France.         France will not
15   extradite its own citizens.
16             Your Honor, for these reasons, the penalty that
17   this defendant is facing, his lack of ties and status in the
18   United States, the falsehoods that he’s put before this Court
19   and this government in traveling on his false passport all
20   support a finding of detention based on risk of flight.
21             THE COURT:    All right.    Ms. Smith, do you have
22   questions for Ms. Karase on her proffer?
23             MS. SMITH:    Your Honor, I was hoping we would
24   actually hear from an agent today.        I assumed that they would
25   bring an agent in, so I do have some questions on the
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 18
                                                               19 of
                                                                  of 81
                                                                     82
                                                                          18




 i   proffer.
 2               THE COURT:   All right.   Well, the practice in this
 3   division is one that isn’t seen in many places, but it’s been
 4   in place since about 1987, and that is that defense counsel
 5   is given the opportunity to examine counsel, and we go from
 6   there.     If it becomes apparent that the relevant information
 7   is in the possession of an agent, then the Court does
 8   consider whether it would be appropriate to allow the
 9   defense -- or defense counsel to call an agent.
i0               So it’s not necessarily precluded, and I don’t
ii   know -- Ms. Karase, is the agent present with you a local
12   agent or someone from New York who would have more knowledge
13   of the case?
14              MS. KARASE:    The agent present is a local agent,
15   Your Honor.     She has been involved in some local aspects of

16   the investigation, but she certainly is not the case agent.
17               THE COURT:   All right.   Well, we’ll proceed and see
18   how we do, and we’ll go from there.
19              Ms. Karase, if you don’t mind moving over to this
20   podium, and, Ms. Smith, if you could use this one so I can
21   make sure that we’re getting everything recorded properly.
22              MS. SMITH:    Thank you, Your Honor.
23               THE COURT:   And if this being -- if this is your
24   first experience in our division, basically cross-examining
25   an assistant United States attorney, it’s            I find that
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 19
                                                               20 of
                                                                  of 81
                                                                     82
                                                                                                                                19




 1   those who haven’t practiced the way we                                            do    it here       tend to not

 2   be    as    comfortable with the                        situation,            so we’ll just                take       it

 3   slow and you             can just make                  sure   that          you allow Hs.             Karase          to

 4   answer          your    questions            and    I’ll make            sure          she    allows       you to

 5   ask    them.

 6                     And then          if   she       objects         to    a question,                then    she

 7   gets       to    object       and we’ll go               from there.

 8                     So    you may proceed.

 9                     HS.    SMITH:          Your Honor,               if    I    can make             a joke,       this

10   should be          a    lot    of    fun.

11                     THE    COURT:          Well,          sometimes            it    is    --


12                     HS.    SMITH:          I’m making            a    joke,          Your       Honor.


13                     THE    COURT:          I    know.        I   know.              Yes,       you   may     --


14                     HS.    SMITH:          A    little       levity            this       morning.


15                     THE    COURT:          One       minute.


16                     THE    INTERPRETER:                   He has      told the             interpreter             to

17   get with the mike                   closer         to    the   interpreter’s mouth.

18                     THE    COURT:          Okay.           Let me               let’s just

19   double-check now.

20                     Hr.    Cilins,         are       you    following               everything,            sir?


21                     THE    DEFENDANT:                Yes.


22                     THE    COURT:          All       right.          Hs.       Smith,          you may proceed.

23                     MS.    SMITH:          Thank you,            Your Honor.                    Please       the

24   Court?


25                     THE    COURT:          Yes.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 20
                                                               21 of
                                                                  of 81
                                                                     82
                                                                                                       2O




 1                  HS.    SHITH:      Hs.    Karase,      what     information do            you

 2   have    to    show that Hr.        Cilins was         actually          involved with BSGR,

 3   the    Entity mining company named in the                         criminal       complaint       in

 4   2008?

 5                  HS.    KARASE:       He was    present        at    several meetings

 6   that were held and acted on behalf                      of     the      entity    in

 7   negotiating those             $12 million        contracts,          the      contracts    that

 8   totaled in value             $12 million.

 9                  MS. SMITH:         What was the exact date of those
10   contracts?

11                  MS. I<ARASE:        Hs.    Smith,       other      than what’s contained

12   in    the    criminal       complaint,     I’m not      positive           of   the    dates.


13                  HS.    SMITH:       Isn’t it      a    fact   those       were     actually


14   negotiated          after   Hr.   Cilins     terminated           any    relationship


15   whatsoever with BSGR?

16                  THE    INTERPRETER:         The       interpreter         --

17                  MS.    KARASE:


18                  THE    COURT:      Whoa,    whoa,      whoa.

19                  THE    INTERPRETER:         Hs.       Smith needs         to     slow down a

20   little       bit.


21                  MS.    SMITH:       I’m sorry.


22                  THE    INTERPRETER:         Can you repeat               the     question   for

23   the    interpreter,         please?

24                  MS.    SMITH:       Thank you.

25                  Isn’t it       a   fact   that Hr.       Cilins       terminated any and
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 21
                                                               22 of
                                                                  of 81
                                                                     82
                                                                                                                  21




 1   all    ties with BSGR,             the Entity,           in 2007?

 2                     HS.    KARASE:        Hr.   Cilins      indicated that                 he was       still

 3   acting on behalf of                the Entity’s president                     in a       recorded

 4   conversation with the                   confidential           witness        in          as   recently

 5   as    the    last month.

 6                     HS.    SMITH:     That wasn’t my question.

 7                     In    2008    he was    not    actively employed,                  working          for,

 8   or    in    any other          capacity connected with BSGR.

 9                     MS. KhRASE:           It’s my     understanding              --


10                     THE COURT:        Slow      down.       Let      him   finish.


11                     Okay.

12                     MS. KhRASE:           It’s my understanding that he was

13   still       acting on behalf             of   the   Entity.          I   do not          know whether

14   or not he was             formally employed in terms                     of    receiving          a

15   paycheck or under                some    employment           agreement,           but    it’s my

16   understanding he was                still       acting        in   furtherance            of   the

17   Entity and representing the Entity through his presence                                               at

18   meetings          and his      negotiations         of    those     contracts.

19                     HS.    SMITH:     You have        reviewed both his                    current

20   passport          and his previous passport                    for his        entry and exit

21   stamps       to    Guinea?

22                     HS.    KARASE:        Hs.   Smith,      his      current         and valid

23   passport has            not been        located.         We    just have           a photocopy of

24   that.

25                     MS.    SMITH:     Well, let’s move to that and then we’ll
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 22
                                                               23 of
                                                                  of 81
                                                                     82
                                                                                                                 22




 1   come back to         this     line       of    questioning.

 2                  Do    you have both the passport                      that          you   retrieved,

 3   that    your    agents      retrieved,           from Hr.          Cilins          as   well    as    the

 4   photocopy with you?

 5                  HS.   KARASE:         No.        The       fraudulent passport,                  we    do

 6   not    have    the physical          copy.           I    have    a photocopy of               the

 7   passport,       just    the    one page,             and then the photocopy that was

 8   actually seized               well,           a photocopy of             a   copy that was

 9   seized       from Hr.    Cilins.

10                  HS.   SMITH:         Wasn’t the passport                      actually seized,

11   the    one    that   you’re alleging                 is    a    fraud?

12                  MS.   KARASE:         Yes,       it was.

13                  HS.   SMITH:         Okay.        And your          agent       does      not have

14   that?

15                  HS.   KARASE:         She       does       not have       that       in   the

16   courtroom with her             at    the       time,       no.

17                  MS. SMITH:           Where       is       that    located       right      now?


18                  MS. KARASE:           It’s in             evidence.


19                  MS. SMITH:           And who          exactly       did       you    speak      with    at


20   the consulate?
21                  MS. KARASE:           I did not speak with anyone at the
22   consulate.
23                  MS. SMITH:           So    you have no             firsthand knowledge                  that

24   the passport is actually a fraud.
25                  MS. KARASE:           I will proffer that the FBI has spoken
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 23
                                                               24 of
                                                                  of 81
                                                                     82
                                                                          23




 1   with the consulate and was told that the passport was a
 2   fraud.
 3              MS. SMITH:    Who did they speak with at the
 4   consulate?
 5              MS. KARASE:    A female by the name of Pasqual
 6   Garcia.
 7              And let me be clear.     The passport number was not a
 8   registered number.
 9              MS. SMITH:    And did you actually speak -- what is
10   Ms. Pasqual Garcia’s capacity at the consulate?
11              MS. KARASE:    She was the contact who received
12   notification of the arrest and to whom the notice was
13   directed when the agents called and advised the nature of the
14   report they had to make.
15              MS. SMITH:    Did she -- which consular office is she
16   located in?

17              MS. KARASE:    Miami.
18              MS. SMITH:    Did anyone attempt to speak with the
19   consul general or his -- the honorary consul general in
20   Orlando?
21              MS. KARASE:    NO.

22              MS. SMITH:    So other than a deputy clerk who said
23   the passport was fraudulent or not registered            actually
24   they said it wasn’t registered, not that it was fraudulent --
25   that is the only information you have.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 24
                                                               25 of
                                                                  of 81
                                                                     82
                                                                                                          24




 1                HS.    KARASE:        Correct,          and the photocopy of               the

 2   missing passport.

 3                HS.    SMITH:        What was       the    issue      date    on   the passport

 4   you obtained        from Hr.      Cilins?

 5                Your Honor,          for    the    record,      I    would like       to    see

 6   both of     those passports             at    this       they’ve made           a very

 7   serious     allegation here             that we have         a    fraudulent passport,

 8   and   I   don’t believe       that       --

 9                HS.    KARASE:        The       issue    date   of    the    actual passport

10   that was     recovered was             October       21st,   2008.        The photocopy of

11   the   valid passport bears               an    issue    date      of Harch      19th,     2007.

12                HS.    SMITH:        Have       you verified with            France    if    a

13   person may have more              than one passport?

14                HS.    KARASE:        No.


15                HS.    SMITH:        So    you’ve not               you’ve not made any
16   attempts     to    verify    if    France       is    like   England or some             of    the


17   other EC countries that allow duplicate passports to be

18   issued.


19                MS. KARASE:           I’m not aware of that, but no, that

20   inquiry has not been made.                     The passport bearing the issue

21   date of March 19th, 2007, has not been located though.

22                MS. SMITH:           May I see the copies that you’re

23   relying on?

24                Your Honor, may I have just a moment, please?

25                THE COURT:           Yes.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 25
                                                               26 of
                                                                  of 81
                                                                     82
                                                                                                                                   25




 1                      THE       DEFENDANT:           (In       English:)                    Can    I    say    anything


 2   to my attorney?

 3                      MS.       SMITH:        No.        I    don’t think you’re going to need

 4   to.      I    can       read the       French,             if    I    can          read       it.

 5                      You’re aware             that          the passport                         the    two    --    Your

 6   Honor,        may       I    have    just    a moment?

 7                      THE       COURT:        Yes,       ma’am.


 8                      Let me       just       say,       what       is       it       that       you’ve been

 9   handed?            I    know there was                a copy of,                   I    thought,       the    first

10   passport           that was          referenced,                the       one          that was       actually

11   seized.            Do we       know which                   what          copies             you have?

12                      HS.       SMITH:        Your Honor,                I’ll read what’s on there

13   so we        can       sort    of distinguish between the                                     two    copies,       and

14   then the           government may be                      able       to    tell          you which one’s

15   which.


16                      THE       COURT:        Slow down just                      a       little.

17                      HS.       SHITH:        The    first passport was                            issued,       as    the

18   government              said,       in Harch          19th of             2007,          has    an expiration of

19   Harch        18th,          2017.     The passport number                               --    there    are    two    of

20   them.         One       is    difficult          to       read.           It       appears          to be    07    and

21   then     I    can’t read two                letters.                 What          it    appears       to    end in       is

22   a   96   or    a       94.     The    actual          stamped --                   and that was             on the

23   stamped page portion of                          the passport.                          The numbers          on    the

24   passport           initial photo page                      indicate                the passport number                   is

25   07A as        in apple,             K as    in    kilo,          26794.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 26
                                                               27 of
                                                                  of 81
                                                                     82
                                                                                                                            26




 1                     The    other          passport          photograph,             and we          only    have       the


 2   front             again,       the       face       pages       of       both    of    them


 3   indicates          --    the       stamped pages                are,       again,          very       difficult       to


 4   read,       but    appear          to    say       07CT94,          an    unintelligible                number,


 5   followed by             52.        And       the    stamped portion                   of    the       passport


 6   that’s actually                written             with    a    typewriter             or    computer          appears


 7   to    say    08CT94852.


 8                     They both             are    issued          to    Frederic          Cilins.           They both


 9   describe          his    height          at    1.82       meters,          his    eyes       as       marron,       which


10   is    brown,       and    his       nationality                as    French.


11                     The    second passport                   was       issued       apparently


12   10/21/2008          and would                expire       10/20/2018.


13                     THE    COURT:              All    right.           Thank you.

14                     HS.    SMITH:              Your Honor,             I’m tendering those back                         to

15   the    government             so    she       can tell me which one                         --    I    believe       the

16   one    that       she    claimed was                legitimate was                the       2007       issue    date.

17                     MS.    KARASE:              That’s correct.

18                     And,    Your Honor,                I’ll mark             these photocopies                   as

19   exhibits          and make          them part             of    the       record       since we’ve made

20   several       references                to    them now.

21                     THE    COURT:              All    right.           Thank       you.


22                     HS.    KARASE:              And    just       for       clarification,                I’ll mark


23   the    one with          the       issue       date       of    2007       as    Government’s Exhibit                      1

24   and the       one with the                   issue    date          of    2008    as       Government’s

25   Exhibit       2.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 27
                                                               28 of
                                                                  of 81
                                                                     82
                                                                          27




 i             THE COURT:    All right.
 2             MS. SMITH:     I believe I asked you -- and then we
 3   sort of got sidetracked -- whether you verified if France
 4   allowed the issuance of two passports under certain
 5   circumstances.
 6             MS. KARASE:     No.
 7             MS. SMITH:    So for all you know, these are two
 8   legitimate passports, one with a number that you claim is
 9   registered and one with a number that you claim is not
i0   registered.
ii             MS. KARASE:     It’s not my claim; it’s the claim made
12   by the French consulate, but yes, that is the information
13   that we received.
14             MS. SMITH:    Did you look at the passport that was
15   taken, the actual passport, which would have been Exhibit
16   No. 2, and did you verify the entry visa and the entry stamps
17   by U.S. Customs on there?
18             MS. KARASE:     The passport that was retrieved, the
19   physical passport, had several entry and exit stamps, but the
20   particulars of those stamps were not verified.
21             MS. SMITH:    And you’re aware that Immigration and
22   Customs Enforcement, and specifically CBP, which is Customs
23   and Border Protection, actually scan the passport through a
24   machine which runs it back into France to verify -- they link
25   it to the consuls to verify the passports.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 28
                                                               29 of
                                                                  of 81
                                                                     82
                                                                          28




 1              MS. KARASE:     That has been my own personal

 2   experience.    I don’t know whether that was done so in this
 3   case or under what circumstances this defendant entered the
 4   country.
 5              MS. SMITH:     So it’s your -- I’m sorry.
 6              So it’s your contention that at least on three or
 7   four, five, six occasions that Mr. Cilins has entered on the
 8   2008 -- the one that you’re claiming is a fraudulent
 9   passport, that CPB did not at any time do their job and
10   verify that passport.
11              MS. KARASE:     Ms. Smith, I certainly wasn’t present
12   when he entered, and I haven’t reviewed the passport itself,
13   nor has the agent, particularly to note the entry and exit
14   stamps other than to notice that it did bear several entry
15   and exit stamps.
16              MS. SMITH:     For the United States.
17              MS. KARASE:     I don’t think that we can even say for
18   the United States.       Just that it had entry and exit stamps.
19              MS. SMITH:     Your Honor, I would request production
20   and an actual review of the passport, and I’d like to be able
21   to contact      before Your Honor makes a decision, obviously,
22   unless you’re going to release him -- that I be allowed to
23   review the passport and contact the consul myself.
24              THE COURT:     Well, we’ll make -- we’ll discuss that
25   when --
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 29
                                                               30 of
                                                                  of 81
                                                                     82
                                                                          29




 1             MS. SMITH:     When the time comes.
 2             THE COURT:     -- when the time comes.
 3             MS. SMITH:     Ms. Karase, if we can move back to
 4   Guinea and the allegations in the complaint.
 5             Have you been in contact with the Guinean
 6   government?
 7             MS. Y,ARASE:    No, I have not.
 8             MS. SMITH:     So you’re aware that the actual
 9   contracts between BSGR were actually initiated in 2002, 2005,
i0   and 2006, the initial contracts.
ii             MS. Y,ARASE:    All I can tell you about that -- I
12   can’t speak on behalf of the Guinean government, other than
13   to say that there is an open investigation in the Republic of
14   Guinea.
15             MS. SMITH:     And that open investigation revealed
16   that parliament, three separate governments inside Guinea,
17   both the old government, the secondary government after
18   President Conte died, and then the next government, all
19   approved all of the BSGR contracts.
20             MS. Y~ARASE:    Your --
21             MS. SMITH:     Parliament and the government
22   themselves, the president and the government.
23             MS. Y,ARASE:    Your Honor, I’m going to object to
24   this line of questioning as being outside the scope of the
25   offenses with which the defendant is charged in the
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 30
                                                               31 of
                                                                  of 81
                                                                     82
                                                                                                                            3O




 1   complaint,          which          regard       the    obstruction               of     justice,          the


 2   tampering          with       a    witness,          and    the       destruction             of    records.


 3                  THE       COURT:           Well,       I’ll allow             a    few more          questions


 4   in    this    area,          and    if    you    don’t know,                then      you     don’t know.


 5   And    I’m guessing Hs.                   Smith       plans       to    proffer          various


 6   information          about          this,       so    you       did    touch       on    the       contracts       to


 7   at    least    a    sufficient             degree          to    allow       some       questioning             about


 8   it.

 9                  But       I    recognize          that       those       aren’t the             charges,          but


10   I    think    you    were          providing          certain          information             by way       of


11   background,          and          I’m thinking             she’s doing             the      same     or    will    do


12   the    same.        But       if    you    --    and       if    you    don’t know,                just    say    so


13   and    she    can    ask          her    next    question.


14                  HS.       KARASE:           Hs.       Smith,       I’m not          certain          of    the


15   dates    that       you       referenced.


16                  HS.       SMITH:           Okay.        In       the    investigation                none    of


17   your    FBI    agents             has    actually          spoken       with       the      Guinean


18   government          to       obtain       the    originals             of    those       contracts,             have


19   they?

20                  HS.       KARASE:           Can       you    define          "your       FBI    agents’’~


21                  HS.       SMITH:           The    government’s FBI                     agents.


22                  HS.       KARASE:           I    can’t speak             on       behalf       of    every


23   single       FBI    agent          that’s employed by the                        FBI,       Your Honor

24   Hs.    Smith.

25                  HS.       SMITH:           The    ones       that       are       involved          in this
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 31
                                                               32 of
                                                                  of 81
                                                                     82
                                                                                          31




 1   investigation.

 2              HS.   KARASE:    I’m not    aware    of what       context    they may

 3   or may not    have had with the       government          of Guinea.

 4              HS.   SMITH:    Isn’t it    true    that       they are    relying on

 5   solely the    testimony of Hamadie        Toure,      a    former    consort    of

 6   the president who     died in December         of   2008,     president    of

 7   Guinea?


 8              MS. KARASE:      NO.

 9              MS. SMITH:      What   other    information besides           the

10   recorded telephone conversations do you have other than the
11   testimony of Mamadie Toure?
12              MS. KARASE:      Well, you’ve touched on it in your
13   questioning.     There were recorded telephone conversations.
14   There were recorded meetings.             There was your client’s own
15   words.    There were documents provided by your client, cash
16   provided by your client, travel records of your client.
17              MS. SMITH:      Well --
18              MS. KARASE:      There was substantially more than the
19   word of someone that was uncorroborated.
20              MS. SMITH:      Let’s talk about those travel records.
21              Can you tell us exactly what travel records you’re
22   discussing?
23              MS. KARASE:      Well, I can tell you -- I can tell you
24   that the defendant met with the confidential witness on
25   multiple occasions, and he claims to have been residing in
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 32
                                                               33 of
                                                                  of 81
                                                                     82
                                                                                                                        32




 1   France      at       all    times,       and    I    can tell             you that    those meetings,

 2   at    least      three,          were    surveilled and recorded.

 3                    HS.       SMITH:        What       other       -- what       other    travel

 4   documents,            records       are    you relying on                   in your    criminal

 5   complaint            or    to    show that he          is       a   risk of     flight?

 6                    HS.       KARASE:        Other       travel          documents       include          the

 7   existence            of    an otherwise valid passport                         that we’ve been

 8   through that we                  do not    know the whereabouts                      of,   and although

 9   I    do not have            them,       I’m confident               that     travel    records          exist

10   to    confirm his presence                     in    Jacksonville.

11                    I    know that he             flew    in       from --       that he       flew in and

12   the meetings               took place          at    the    airport,          and so       I’m confident

13   that    there         are       records    of       those       travels       as well       in order          to

14   have    those meetings with the                        confidential             witness.

15                    HS.       SMITH:        And that          is       the    three meetings          in          or

16   the    four meetings               that happened between Harch and April.

17                    MS.       KARASE:        That’s correct.

18                    THE       COURT:        Can you       -- when you             say          may    I    ask    a

19   question?

20                    HS.       SHITH:        Certainly.

21                    THE       COURT:        When you          say that          they took place             at

22   the    airport,            are    you talking about                  the     Jacksonville         airport,

23   and    is   that where             all    three meetings                   took place?

24                    HS.       KARASE:        At    the    Jacksonville             airport,          yes.

25                    THE       COURT:        All    three meetings?
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 33
                                                               34 of
                                                                  of 81
                                                                     82
                                                                                                                 33




 1                     MS.    KARASE:        Yes,       Your Honor.

 2                     THE    COURT:        All    right.          Thank you.

 3                     MS.    SMITH:        Did you verify that                  in    fact Hamadie

 4   Toure       and Hr.       Cilins       have       met   and/or          spoken    frequently           since


 5   2005/2006?


 6                     HS.    KARASE:        I    don’t have            information about               that.

 7                     THE    COURT:        Is    the person you’re referencing by

 8   name    the person who             you think            is    referred to             as    the   CW   in the

 9   complaint?

10                     HS.    SMITH:        It    is    indeed,         Your Honor.              She’s the

11   one who’s also             an alleged conspirator                        in the underlying

12   Foreign Corrupt                Practices Act.                She    is    the    alleged recipient

13   of    the millions             of wrongfully paid --                     allegedly wrongfully

14   paid dollars.              She’s allegedly the                     recipient,          so    therefore

15   she    is    an accomplice             in the underlying                  Federal          Corrupt

16   Practices          Act    case,    should the             government            ever be       able     to

17   prove       that    case.


18                     THE    COURT:        All    right.

19                     MS.    SMITH:        You’re aware               that Hs.       Toure       and persons

20   on    behalf       of    Hs.    Toure       have    circulated            fraudulent          documents


21   since       as    early    as    2008       and    2007      in    an    attempt       to    blackmail


22   BSGR,       Hr.    Cilins,       and    other       persons         and    other       business


23   entities          doing    business          in    Guinea.


24                     MS.    KARASE:        No,       I’m not         aware    of    that.


25                     HS.    SMITH:        You’re aware               that    all    of    the    documents
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 34
                                                               35 of
                                                                  of 81
                                                                     82
                                                                                                                     34




 1   that Hs.      Toure has          in her possession                     are        actual       fraudulent

 2   documents.          None    of    them are          original                documents.

 3                 HS.    KARASE:           I    am not          aware       of    that,       and certainly

 4   your    client’s valuation of                     those       documents             suggest       otherwise.

 5                 MS.    SMITH:           Ms.    Karase          --    Karase,          I’m sorry.

 6                 Hs.    Karase,          you’re aware                that persons             in South

 7   Africa have been blackmailed or                              extorted either                   through,   by,

 8   or on    the behalf of Hamadie                     Toure.

 9                 MS. KARASE:              I’m not aware of that.
10                 MS. SMITH:              You’re aware that Hamadie Toure was
11   actually not         the wife          of    the    former president,                      although you

12   have    listed her         as    the wife          of       the    former president.

13                 MS.    KARASE:           I’m not          aware          of    that.

14                 HS.    SMITH:           Isn’t it          a    fact       that       she    actually was       a

15   consort?       She was          the    fourth       in a          line       of    three       actual wives

16   and a    fourth mistress.

17                 MS.    KARASE:           I’m not          aware          of    that.

18                 HS.    SMITH:           You’re aware                that       the    contracts       for    the

19   Simandou complex,               which       is    the BSGR complex                   --    I    think    it’s

20   Simandou,      and    I may be mispronouncing that                                  --    that    that

21   mining    site were         actually the                original             leases       or    exploration

22   agreements         were    signed as             early as          2002       and 2005.

23                 HS.    KARASE:           Your Honor,                at    this       time    I    object

24   again    as   --

25                 THE    COURT:           Do    you    know?           I    mean,       do    you    know?
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 35
                                                               36 of
                                                                  of 81
                                                                     82
                                                                           35




 i             MS. KARASE:     I do not.
 2             THE COURT:    Just say you don’t know.       That’s fine.
 3             MS. SMITH:    You’re aware that after President
 4   Conte     I may be pronouncing his name wrong -- died in
 5   December of 2008, additional contracts with BSGR were
 6   negotiated, directed by BSGR, without Mr. Cilins or any of
 7   the former persons who had negotiated on behalf of BSGR.
 8             MS. KARASE:     I’m not aware of that.
 9             MS. SMITH:    Have you viewed those contracts that
i0   were negotiated in 2008 and 2009?
ii             MS. KARASE:     No.   Ms. Smith, I just advised I’m not
12   aware of the existence of those contracts.
13             MS. SMITH:    Are you aware that the Guinean
14   government, the new Guinean government that came in following
15   the president’s death in December of 2008, actually
16   Ms. Mamadie Toure fled from that government because she was
17   being investigated?
18             MS. KARASE:     I’m not aware of that.
19             THE COURT:    Ms. Smith, this -- maybe because this
20   could take twice as long as it needs to, if you’re going to
21   proffer all of this --
22             MS. SMITH:     I am, Your Honor.
23             THE COURT:    -- which I’ll allow you to do, I think
24   that in terms of the specifics of the underlying
25   investigation, if Ms. Karase doesn’t object to it, we can
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 36
                                                               37 of
                                                                  of 81
                                                                     82
                                                                                                                       36




 1   assume       that    she       doesn’t know those                    facts,       given that       she’s

 2   not    handling       the       case,      and        I’ll be        glad to hear whatever

 3   proffer       you have          at   the        appropriate           time.

 4                  But    I    think       I’m going to hear                    all    of    this    twice,

 5   the    first       time when you ask the                        question and Hs.            Karase

 6   states       that    she       doesn’t know,                and then when you proffer                    it.

 7                  MS.    SMITH:           Fair       enough,           Judge.

 8                  THE    COURT:           I    think          --   I   think we’ve established

 9   that    --    and it’s clear               that Hs.             Karase      --    her    information          is

10   based on what’s in the                     criminal             complaint         and to whomever

11   else    she’s attributed it                      at    this point.

12                  Is    that       fair       to    say,       Hs.     Karase?

13                  HS.    KARASE:              That       is    fair,     and    I    do not    object       to

14   proceeding          in the manner                that      Your Honor has               suggested.

15                  THE    COURT:           But       go    ahead and ask questions                    in other

16   areas      about     the proffer.                 Please proceed.

17                  But    you       know what             I’m going to           do    is    I’m going to

18   take    a brief       recess because                   I    know that        our    interpreter needs

19   some periodic breaks because                               it’s very strenuous,                 both

20   mentally and physically,                         in terms           of what       he’s doing,          and    I

21   think      that     your       client might                also need a break.

22                  So why don’t we                   take       about     ten minutes,          but we’re

23   going      to have        to    think about                lunch at      some point         too because

24   I   have     the    court personnel                   and the United States marshals                          and

25   everyone       else       to    consider,             in    addition to           ourselves,       so
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 37
                                                               38 of
                                                                  of 81
                                                                     82
                                                                                                                                    37




 1                  HS.       SHITH:           Your       Honor,          would          you       like    to    take       a


 2   lunch       break       to    let    your       staff          have       a    break          now?     I    mean,          I


 3   can    be    here       all       afternoon          if       need be.              I    don’t know             what


 4   Hs.    Karase       has       on    her    agenda,             but       --    I    don’t want             to    belabor


 5   the    point,       but       I    also    know,          working             for       Judge    Presnell          and


 6   members       of    the       Court,       I    also          know       how       staff       are.        They need a

 7   break.


 8                  THE       COURT:           Yes.           Well,       let’s see.                 Let’s just             see.


 9                  Well,          why    don’t                I    know       you’re with me                   this


10   afternoon          at    2:00       for    two       hearings.


11                  HS.       KARASE:           And,          Your       Honor,          I    do    anticipate          those


12   will    both       be    very       short       in       light       of       new       information.


13                  THE       COURT:           Well,          am    I    to    understand             that       in    those


14   two    cases       the       government             will       be    withdrawing                their       detention


15   motions?


16                  MS.       KARASE:           That’s correct,                         Your Honor.

17                  THE       COURT:           Well,          if we’re going to                      set    conditions

18   of    release,          that       could take             a while             given       that       those will be

19   done with a             translator             or    an       interpreter                also.

20                  HS.       KARASE:           And       I    should say it’s dependent upon

21   suitable       third-party custodians                               appearing.

22                  THE       COURT:           All       right.           Well,          that       could take

23   that    could take                quite    a while.

24                  Let’s do             this.           Why don’t we                   --    why don’t we             -- why

25   don’t we       recess             till    12:30.              That’s a             little more             than 20
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 38
                                                               39 of
                                                                  of 81
                                                                     82
                                                                              38




 i   minutes, and we’ll try to get everybody in good enough shape
 2   to proceed from 12:30 until 1:30, and then I have a very
 3   short matter that I have to attend to, and then we could
 4   start again and go until 2:00.
 5             I am thinking, though, that you’re going to want
 6   additional      at least a copy of the passport.
 7             Do you have any objection to that?
 8             MS. KARASE:     I don’t have an objection with
 9   permitting Ms. Smith to view that.        No.   I certainly, of
i0   course, don’t want to turn it over to her, but I don’t have a
ii   problem with -- and assuming that we can obtain it.           I don’t
12   know how quickly that can happen.
13             MS. SMITH:     Your Honor, I would actually like to
14   have it scanned and e-mail it to the consul general, the
15   actual consul general in Miami, to determine the validity of
16   the passport.
17             THE COURT:     Well, and I want to give you whatever
18   opportunity that you want to do whatever you need to do, but
19   I don’t know if we’re going to accomplish that today.           And so
20   that’s what I’m        I guess I’m thinking that we can see how
21   much we can do today.
22             I know you said you were free all afternoon, but
23   how free are you tomorrow?
24             MS. SMITH:     I believe I’m okay tomorrow.       My phone
25   is downstairs with my calendar, but I believe I’m fine.              I
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 39
                                                               40 of
                                                                  of 81
                                                                     82
                                                                                                                          39




 1   can    get       somebody to       cover one          hearing                I    have      in the morning,

 2   and    I    can either drive back or                      I       can       stay up here              tonight       if

 3   that pleases             the    Court.     I    can make                   arrangements           if need be.

 4                     We may       finish today.              If       I       can at         least maybe

 5   get    --    take       these    copies    and at             least          take         the   rest    of    the

 6   information,             I will    get my staff                   contacting --                 the    consul

 7   general          closes between          12:00       and 2:00                every day though.                     They

 8   take       a nice       long    lunch.

 9                     THE    COURT:     So    we’re taking                      20    minutes        and    they’re


10   taking       two       hours.


11                     HS.    SMITH:     Yes,       sir.           I    think we have                 something

12   wrong       in    this    picture.


13                     THE    COURT:     All    right.                 Well, and I don’t -- I’m
14   not    sure       --    you all    have    to       determine                the      status      of whatever

15   it    is Hs.       Smith wants       to    see.           And          I    think         it’s an      important

16   issue       as we’re looking at                all    of          this,          so   I    think we      should

17   take whatever             time we    can to make                   sure          that      it’s resolved.

18                     HS.    KARASE:     But       --    and if                I may interrupt,              more

19   importantly,             the    location,       Your Honor,                      of   the physical

20   passport,          it may actually be                on       its way to New York.                           Agent

21   Stelly would need to                check that,                   and we          certainly will              do

22   that       over    the break.

23                     THE    COURT:     Well,       let’s check and see.

24                     So why don’t we                   why don’t we                      get back together

25   in 20 minutes,             and then we’ll see                      if       really we would be
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 40
                                                               41 of
                                                                  of 81
                                                                     82
                                                                           4O




 i   better off having you finish your questioning today.           And
 2   then you could do your proffer tomorrow, and in the meantime
 3   we could try to see whatever it is we can do about this other
 4   issue.
 5             And then if we have to leave that issue until
 6   Monday, then we do.      I mean, this is an important hearing for
 7   your client, as        I’m stating the obvious, so I think
 8   whatever time we need to take to resolve it, we’ll take, all
 9   right?
i0             So let’s be in recess for 20 minutes and then see
ii   where we go from there.
12                (Recess from 12:13 p.m. until 12:39 p.m.; all
13   parties present.)
14             COURT SECURITY OFFICER:       All rise.    This Honorable
15   Court is now in session.
16             Please be seated.
17             THE COURT:    All right.      Everybody’s back in the
18   courtroom, and Mr. Cilins          am I saying it right, Cilins?
19             MS. SMITH:     It’s Cilins.     Cilins.
20             THE COURT:     Cilins, Cilins.
21             MS. SMITH:     Cilins?
22             THE DEFENDANT:     Cilins.
23             THE COURT:     Cilins.    I’ll try to pronounce that
24   correctly.
25             And Mr. Thervil is back as the interpreter.          And if
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 41
                                                               42 of
                                                                  of 81
                                                                     82
                                                                                                                              41




 1   you would continue,                    please,          to make          a    simultaneous

 2   translation of what                    is    said in the             courtroom.

 3                      I    see we’re missing                the       FBI       agent,          so   I   don’t know

 4   if    that’s a           good thing or             a bad thing.

 5                      HS.       KARASE:        Your Honor,             she       spent          the break trying

 6   to    get     the passport here                so       as    to not          further delay things,

 7   so    she’s actually just making                             a quick visit                   to   the    restroom

 8   and     she’ll be back momentarily,                               if we       could proceed without

 9   her .



10                      THE       COURT:     All    right.              Now,       did you have

11   additional              questions       for    Hs.       Karase,             Hs.       Smith?


12                      HS.       SMITH:     I    do have          a    couple,             not very many.

13                      THE       COURT:     All    right.              Well,       why don’t you all

14   come     to    the       podiums       again.


15                      Hs.       Karase    knows       this       well,          but       our    microphone


16   system        is       not   good,     and    if    you’re not                right          in   front      of    it,


17   we’re not              picking    it    up.


18                      MS. SMITH:           Thank you.

19                      Ms. Karase                and    I    know that we’re going to                             go

20   through a proffer                 in a       few minutes,                but       I    do want         to   ask you

21   one     or    two       other    questions          about Hamadie                      Toure.

22                      Were       you aware       that       she       signed an attestation that

23   is    almost           identical       in    form and substance                         to    the     attestation

24   she     signed          in 2013,       that    she       actually signed one                          earlier       in

25   2007     or    ’8?
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 42
                                                               43 of
                                                                  of 81
                                                                     82
                                                                          42




 i             MS. Y~ARASE:      I’m not aware of that.
 2             MS. SMITH:       Did she provide the agent with copies
 3   of that attestation that she previously signed?
 4             MS. Y~ARASE:      I’m not aware of that.
 5             MS. SMITH:       Were you aware that she attempted to
 6   sell fraudulent or invalid mining leases herself to persons
 7   as late as 2009,    ’i0,    ’ii, or ’12?    Are you aware of that?
 8             MS. KARASE:       No, I’m not.
 9             MS. SMITH:       What evidence do you show that she had
i0   any ability in 2008 to conduct or to facilitate the obtaining
ii   of the BSGR leases for the Simandou complex?
12             MS. KARASE:       Just the references that are included
13   within the complaint is all the evidence that I have.
14             MS. SMITH:       Okay.   You do not have any documents?
15             MS. Y~ARASE:      I do not, no.
16             MS. SMITH:       Okay.   Do you know if your agents have
17   any documents?
18             MS. KARASE:       I don’t know.
19             MS. SMITH:       Isn’t it true that the first time
20   Ms. Toure mentioned the grand jury to Mr. Cilins was on the
21   April llth, 2013, meeting, not previous?
22             MS. Y~ARASE:      I don’t know when she first mentioned
23   the grand jury.
24             MS. SMITH:       Okay.   I direct you to paragraph 20 of
25   your complaint at page 12:         "Was there any other meeting
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 43
                                                               44 of
                                                                  of 81
                                                                     82
                                                                          43




 i   besides this one where the grand jury issue was discussed or
 2   explained to Mr. Cilins?"
 3             MS. KARASE:    Ms. Smith, there were -- there was
 4   other contact between your client and a confidential witness
 5   other than that referenced in paragraph 20, and I don’t know
 6   every detail about every prior contact.
 7             MS. SMITH:    Were these conversations held in
 8   French, in the Guinean dialect, or in English between the --
 9   Mamadie Toure and Mr. Cilins?
i0             MS. KARASE:     The conversations that are referenced
ii   in the complaint, as is stated in the complaint, were
12   conducted in French.
13             MS. SMITH:    And have you submitted those to a
14   certified French interpreter?
15             MS. KARASE:     I have not.
16             MS. SMITH:    Have you seen any certified
17   interpretation?
18             MS. KARASE:     No, I have not.
19             MS. SMITH:    The only thing, in fact, that you are
20   relying on is the English drafts provided to you by the
21   agents, which are summaries; is that correct?
22             MS. KARASE:     The agent has reviewed English draft
23   summaries, and that is what he relied on in the complaint.
24             MS. SMITH:    So, in fact, the answer to my question
25   would be yes, that that is what is relied upon, English draft
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 44
                                                               45 of
                                                                  of 81
                                                                     82
                                                                          44




 i   summaries, not a word-for-word translation.
 2             MS. Y~ARASE:    That’s what’s referenced in the
 3   complaint.
 4             MS. SMITH:     Were you      you said you spoke with
 5   pretrial services, and forgive me, I don’t remember
 6   pretrial -- the name of the pretrial services officer, and
 7   that she indicated that she could correspond -- or
 8   communicate with Mr. Cilins.        Is that fair, what she said?
 9             MS. Y~ARASE:    That’s correct.     And the officer is
i0   Officer Watson.

ii             MS. SMITH:     Thank you.
12             And did Officer Watson indicate that she speaks
13   French or he speaks French?
14             MS. KARASE:     I didn’t inquire, though she indicated
15   that she proceeded in English and spoke slowly, and
16   Mr. Cilins appeared to understand everything that was said
17   and communicated appropriately in response.
18             MS. SMITH:     Okay.   Do you know if she offered
19   Mr. Cilins to have counsel present during that pretrial
20   services interview?

21             MS. Y~ARASE:    I do not know.
22             MS. SMITH:     Do you know if he requested counsel to
23   be present?

24             MS. Y~ARASE:    I do not know.
25             MS. SMITH:     Do you know if there -- if he requested
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 45
                                                               46 of
                                                                  of 81
                                                                     82
                                                                                                              45




 1   an    interpreter         to be present?

 2               HS.      KARASE:        I    do    not       know.

 3               HS.      SHITH:        And do          you    know if Hs.          --    obviously

 4   Hs.   Watson    indicated          she    did      not     use    an    interpreter.


 5               HS.      KARASE:        That’s correct.                    She    spoke       to him in

 6   English,    I   believe.


 7               HS.      SMITH:        And this was                shortly after his               arrest?

 8               HS.      KARASE:        That’s correct.

 9               MS.      SMITH:        Now,       let’s discuss             the    last meeting,

10   which    happened         on   April     14th;       is    that    correct?


11               HS.      KARASE:        Yes       --

12               HS.      SMITH:        Okay.

13               HS.      KARASE:        --    the       day of his          arrest.

14               HS.      SMITH:        Okay.           And at       that meeting,             what

15   purportedly was            supposed to happen was                      he was       supposed to

16   give money to Hamadie               Toure,         and Hr.        Cilins       --   the     talk was

17   that he would receive               documents             or   she would destroy

18   documents;      is    that       correct?

19               HS.      KARASE:        That’s correct.

20               HS.      SHITH:        And at          that meeting where                your      agents

21   watched him,         he    actually left             that meeting without paying any

22   money to Hamadie               Toure.     Isn’t that             correct?

23               HS.      KARASE:        I    don’t know whether he paid any money

24   to    the person with whom he met                     on April          14,   but     I   do     know

25   that when he         left,       he was       in possession of                $20,000       cash.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 46
                                                               47 of
                                                                  of 81
                                                                     82
                                                                                                          46




 1                     HS.    SHITH:     Have      you asked -- have          you    asked your

 2   agents       if    any money exchanged hands?

 3                     HS.    KARASE:        No,   I   have not.

 4                     HS.    SHITH:     Have      you    spoken with your          confidential

 5   witness       to    see    if    any money        changed    hands    that    day?


 6                     HS.    KARASE:        No,   I   have not.

 7                     HS.    SHITH:     Did you         speak with your witness,               or did

 8   the    agents       speak with your witness,                  and ask her of         all      the

 9   various       times       she’s received money               from Hr.   Cilins       and other

10   persons       for various          assorted things?

11                     HS.    KARASE:        There     are    references     in the      complaint

12   to    other       instances       in which        she    received money,       so    I   --

13   relying on          the    complaint,         yes,      there were    other    instances            of

14   that.

15                     HS.    SMITH:     And what proof            did she provide            you of

16   those       actual       transactions?

17                     HS.    KARASE:        She   did not provide me with any proof,

18   but    I    have    not met with the              confidential witness.

19                     HS.    SMITH:     Okay.         And what proof did she provide

20   your       agents       that    those    transactions         actually occurred?

21                     HS.    KARASE:        I’m not      aware    other   than what’s

22   documented and supported in the                          complaint.

23                     HS.    SMITH:     Surely your           agents   actually pulled her

24   banking       records.


25                     HS.    KARASE:        I’m not aware one way or the other.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 47
                                                               48 of
                                                                  of 81
                                                                     82
                                                                                                                        47




 1                 HS.    SHITH:           Did they pull                her       telephone          records?

 2                 HS.    KARASE:           I’m not          aware          of    that       one way or          the

 3   other.

 4                 HS.    SMITH:           Did    they pull             her       travel       records?


 5                 HS.    KARASE:           I’m not          aware.


 6                 HS.    SMITH:           Okay.           Did    they pull             any banking


 7   records      involving          any    of    her       companies,             specifically Hatinde


 8   and    Company,      or       any   other     companies                that       she    owns?


 9                 HS.    KARASE:           I’m not          aware          of   what        documents          they


10   may    or   may    not    have      pulled.


11                 HS.    SMITH:           Isn’t it          true       that       they       have       not    pulled


12   any    documents         or    obtained       any       documentary                evidence         of    actual


13   payments      to    or    on    behalf       of       Hamadie          Toure?


14                 MS.    KARASE:           I    cannot          comment          on    that.        I    don’t


15   know.


16                 HS.    SMITH:           Now,    the       government                has    done       an


17   independent         investigation             into       Hr.       Cilins          and    his       financial


18   assets?
19                 MS. KARASE:              I believe             so,       yes.

20                 MS. SMITH:              Can you          tell    the          Court what          assets       that

21   the    government has               located belonging                   to Hr.          Cilins?

22                 MS. KARASE:              I    cannot.

23                 MS. SMITH:              How do          you    know that             it was       done       then?

24                 MS. KARASE:              Because when                I    inquired about                   other

25   real    estate      that he         owned,        I    was    told that             agents          in New York
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 48
                                                               49 of
                                                                  of 81
                                                                     82
                                                                                           48




 1   had    information connecting him to                  other properties.

 2               HS.      SMITH:       Was   that    following my telephone

 3   conversation with you with Hichael                        Spiegelhalter   from DOJ and

 4   with Elisha Corbe,            I   believe      is   his   name,    from New York?

 5               MS. KARASE:            Kobre, and it’s actually Stephen
 6   Spiegelhalter.

 7               MS. SMITH:            Thank you.

 8               Was      that   after my conversation with them?

 9               MS. KARASE:            Yes, it was.
10               MS. SMITH:            After I proffered to you that we would
11   be    willing   to   put    up    about   $3    million      in   unencumbered   assets?


12               MS. KARASE:            Correct.

13               MS. SMITH:            Okay.     But no prior          investigation was

14   done into his finances.

15               MS. KARASE:            Oh, I don’t know one way or the other
16   when the New York agents or other FBI agents conducted their
17   investigation.          I just learned of it after you and I spoke.
18               MS. SMITH:            Isn’t it           isn’t it true that no one
19   looked into his properties that he owns in France?
20               MS. KARASE:            I’m not aware.
21               MS. SMITH:            Or that -- or his family --
22               THE INTERPRETER:              Ms. Smith, can you repeat that
23   last question for the interpreter?
24               MS. SMITH:            Isn’t it true that none of your agents
25   have looked into any properties that he owns in France?
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 49
                                                               50 of
                                                                  of 81
                                                                     82
                                                                                                                      49




 1                   HS.       KARASE:        I   don’t know whether                   they       have    or    have


 2   not .

 3                   HS.       SHITH:        Have    you       spoken with         French authorities

 4   to    determine           his   family background,                    his   -- whether he             came

 5   from wealth or              from poverty or                any of       those      such       items?

 6                   MS.       KARASE:        No,    I    have not,          and   I’m not          aware       of

 7   any agents’ conversations.

 8                   HS.       SMITH:        Have    you attempted to verify that he                                 is

 9   indeed a very well                 respected businessman,                     both       in South

10   Florida,        in many countries                   in Africa,          and   in       France?

11                   HS.       KARASE:        No,    I    have not.

12                   HS.       SHITH:        Have    you attempted to verify any of                              the

13   assets     that he has             --   he has        accumulated over                  the    last       20,    22

14   years     of    working?


15                   HS.       KARASE:        No, I have not.
16                   HS.       SMITH:        Have you attempted to contact the
17   manager        of    his    properties          in    South       Florida         to   verify        that       he


18   is    indeed        receiving       a   minimum           of    $4,000      per    month       in    rental


19   income?


20                   MS.       KARASE:        No,    I    have       not    done   that.


21                   HS.       SMITH:        Have    you       spoken       with   his       wife    or    any       of


22   his     family members             to   determine              their    financial         background?


23                   HS.       KARASE:        No.        Hs.    Smith,       I   have       not    conducted


24   any     kind    of    a    financial         investigation              personally.             I’m


25   relying        on    the    documents          that       --    the    information            provided          in
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 50
                                                               51 of
                                                                  of 81
                                                                     82
                                                                            5O




 1   preparation of the pretrial services report and the
 2   information contained within the complaint.
 3             MS. SMITH:     Okay.   And you’re not aware if agents
 4   have conducted any of this investigation that we’ve just
 5   spent the last five minutes discussing.
 6             MS. KARASE:     I am not aware -- I don’t have any
 7   firsthand knowledge that they’ve conducted any of that other
 8   than to note that I know that they at least have looked into
 9   real estate that he owned.
10             MS. SMITH:     If -- nevertheless, you’ve decided that
11   his current income from a small, relatively new business is
12   not enough to support the properties that he’s previously
13   purchased, the lifestyle that he has previously lived.           You
14   didn’t do anything to verify or assure yourself of the source
15   of those funds.
16             MS. ~LhRASE:    Other than to look to his statement
17   that said he annually earns $32,000           $32,578 and no more,
18   no.

19             MS. SMITH:     Okay.   And that was from one company,
20   CSW.
21             MS. KARASE:     Right, which is the only company he
22   disclosed.
23             MS. SMITH:     And he disclosed his rental income in
24   South Florida.
25             MS. KARASE:     That’s correct.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 51
                                                               52 of
                                                                  of 81
                                                                     82
                                                                                                                      51




 1                 HS.    SHITH:        Have       you    verified            that    he    is    a    member


 2   or   owner    or    shareholder          of    two       or    three      corporations                or    LLCs


 3   in   Florida?


 4                 MS.    KARASE:        No.


 5                 MS.    SMITH:        Do    you       know       if   anyone       from       the    FBI       or


 6   anyone    other      in    the    government             has    made      that    verification?


 7                 HS.    KARASE:        I    do    not       know.

 8                 HS.    SHITH:        Now,       it    is    your position that he                        is    a

 9   risk of      flight because             of his       severe              his     extensive

10   financial       and significant               financial            assets,       his       frequent

11   travel,      and his       French citizenship,                     and the nature                of    the

12   offense;      is    that    correct?

13                 MS.    KARASE:        Those          are    some      of    the    reasons,             yes.

14                 THE    COURT:        The passports.

15                 MS.    SMITH:        Yes.        Thank you,            Judge.

16                 And the       allegedly          false passport.

17                 MS. KARASE:           And also the false statements, yes.

18                 MS. SMITH:           Okay.           And the false statements,
19   however,     were     provided          without          counsel         and without             an


20   interpreter.          Isn’t that true?                    Those statements you’re
21   relying on as false.
22                 MS. KARASE:           That’s true.

23                 MS. SMITH:           And since hiring counsel,                           since his

24   family    has      hired me,      we     have       come       forward         with    a    more


25   complete      list    as    I    disclosed          to    you      and    to    the    DOJ       in
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 52
                                                               53 of
                                                                  of 81
                                                                     82
                                                                          52




 i   Washington, Hr. Spiegelhalter and to Hr. Clobray; is that
 2   correct?
 3              MS. KARASE:    I wouldn’t call it a list.       You
 4   mentioned generally that he had approximately $3 million in
 5   unencumbered real estate in South Florida.         We didn’t go into
 6   any specifics.
 7              MS. SMITH:    Fair enough.
 8              Isn’t it true that your complaint relies solely
 9   upon -- well, let me rephrase that.
i0              The charges in your complaint, the obstruction, the
ii   tampering, and the alleged destruction of documents as you’ve
12   charged them, the violations of Section 1510, 1512(c), and
13   1519, you rely on events that happened between March llth,
14   2013, and April 14th, 2013, or something thereabouts, between
15   March and April of this year.
16              MS. KARASE:    Those are the dates that are listed
17   for the alleged offenses.
18              MS. SMITH:    That’s what I’m asking you.
19              Isn’t it also true that it is your position that he
20   knew there was a criminal investigation by virtue of the
21   alleged conversations between he and your confidential
22   witness, Ms. Toure?
23              MS. KARASE:    The complaint references the
24   defendant’s comments about a pending investigation.
25              MS. SMITH:    And nevertheless, he came back to the
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 53
                                                               54 of
                                                                  of 81
                                                                     82
                                                                          53




 i   United States with the knowledge -- several times with the
 2   knowledge that there was, by your allegations, a criminal
 3   complaint pending.
 4             Isn’t that a fact?
 5             MS. KARASE:     I don’t believe there was a criminal
 6   complaint pending.
 7             MS. SMITH:    Well, excuse me, a criminal
 8   investigation pending.
 9             MS. KARASE:     I’m not sure exactly what he knew.
i0   There were references to a grand jury investigation.           I don’t
ii   know what specifically was in his head at the time, but he
12   did make references to a grand jury investigation.
13             MS. SMITH:    Well, let’s go through your criminal
14   complaint.
15             The complaint says that on or about March 15th and
16   on or about March 16th, there were discussions about paying
17   money to destroy documents; is that correct?
18             THE COURT:    The
19             MS. SMITH:    Excuse me, page 9, paragraph 16(a) and
20   (b) .

21             MS. KARASE:     Yes.   There were discussions of that
22   nature.
23             MS. SMITH:    And then on paragraph 18(a), 18(b),
24   (c) -- it continues to go on that they have been talking
25   about there being officials, the possibility of
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 54
                                                               55 of
                                                                  of 81
                                                                     82
                                                                          54




 i   investigations, what is she to do if someone talks to her --
 2             MS. KARASE :    Ms. Smith, you asked me specifically
 3   what your client knew.      I can’t answer that, so I --
 4             MS. SMITH:     With all due respect, Ms. Karase, I
 5   asked you what the government -- the government’s allegations
 6   are Mr. Cilins knew, in either March or April or all the way
 7   through, that there was the possibility or a pending
 8   investigation.    That is the basis of your charges.
 9             Isn’t that correct?
i0             MS. KARASE:     There are discussions between
ii   Mr. Cilins and a confidential witness about a pending
12   investigation in which he inquires whether there was a
13   pending investigation at the early stages, and then later
14   he’s advised exactly what a grand jury is and a grand jury
15   investigation is.
16             MS. SMITH:     And he was advised of that as early as
17   April llth and maybe possibly as early as March 25th?
18             MS. Y~ARASE:    According to paragraph 19 of the
19   complaint, yes.
20             MS. SMITH:     Okay.   And nevertheless, despite all of
21   these conversations in March and April between Ms. Toure and
22   Mr. Cilins about a pending investigation, about the
23   possibility of an investigation, about talking to agents,
24   about the grand jury, Mr. Cilins made at least two if not
25   three trips from France to the United States.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-OO315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 55
                                                               56 of
                                                                  of 81
                                                                     82
                                                                          55




 i             MS. KARASE:    After having conversations with the
 2   confidential witness, Mr. Cilins -- about a pending
 3   investigation, Mr. Cilins did make trips back and forth to
 4   the United States or at least met with a confidential witness
 5   in the United States.      I can’t say for certain whether he
 6   left and came back.
 7             MS. SMITH:    Have you contacted Customs and Border
 8   Protection to see his exact entry and exit dates as outlined
 9   in TECS or the other system that they now have that I can’t
i0   remember the name of?
ii             MS. KARASE:     Well, we’ve consulted the passport
12   which is on its way here for your review, and it does show an
13   entry date into the United States of April 8th, 2013, and
14   then there are several other entry dates, but it was
15   unable -- we could not decipher from the photocopy.           At least
16   the agent with whom we were speaking on the break could not
17   decipher that.
18             MS. SMITH:    All right.     Have you spoken with CBP,
19   Immigrations and Customs Enforcement, TSA, or any other
20   federal agency charged with entries and exits to the border
21   about Mr. Cilins’ entries and exits to the United States?
22             MS. KARASE:     No, I have not.
23             MS. SMITH:    So in fact, you have no evidence to
24   show that he is a risk of flight with regard to his travels
25   because he arrives here in Orlando after knowing there was a
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 56
                                                               57 of
                                                                  of 81
                                                                     82
                                                                              56




 i   criminal investigation.
 2             MS. Y~ARASE:    That’s inaccurate.
 3             THE COURT:     I think that’s really kind of argument
 4   anyway.
 5             MS. SMITH:     Fine, Your Honor.     And, Your Honor,      I

 6   withdraw that.      I
 7             Your Honor, may I have just a moment with my
 8   client?
 9             THE COURT:     Yes.     Are you
i0             MS. SMITH:     And I can let (unintelligible).
ii             THE COURT:     Yes.
12             Why don’t we just see if they have any additional
13   questions, Ms. Karase.
14                (Brief pause.)
15             MS. SMITH:     Ms. Karase, on the day of the arrest,

16   agents actually arrested Mr. Cilins after he terminated the
17   meeting with Ms. Toure.         Isn’t that true?
18             MS. Y~ARASE:    Yes.     That’s what’s stated in the
19   complaint.
20             MS. SMITH:     And, again, to your knowledge, you have
21   no knowledge that any moneys were trans- -- were given to
22   Ms. Toure that day.
23             MS. KARASE:     I don’t have any evidence of that.
24             MS. SMITH:     And you have no information from your
25   agents.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 57
                                                               58 of
                                                                  of 81
                                                                     82
                                                                           57




 i               MS. Y~ARASE:    Correct.
 2               MS. SMITH:     And you have no -- he was actually
 3   getting ready to board the flight back to Miami when he was
 4   arrested.     He was checking the gate times when he was
 5   arrested.
 6               MS. KARASE:     Yes.   That’s true.
 7               MS. SMITH:     Your Honor, I don’t believe I have
 8   anything further for Ms. Karase other than maybe when we get
 9   the passport, to see what
i0               THE COURT:     All right.   Thank you, Ms. Karase.
ii               MS. SMITH:     Your Honor, I do have a proffer.
12   You’ve heard a large portion of it, and I don’t know what
13   other evidence Ms. Karase needs to put on, or if she has any
14   additional proffer, but if I -- since I’m not familiar with
15   Your Honor’s procedures.
16               THE COURT:     Well, these are not just mine.     These
17   are the way the Court practices.
18               Is there anything else that you wanted to present
19   at this time, Ms. Karase?
2O               MS. KARASE:     No, Your Honor.
21               THE COURT:     All right.   Ms. Smith, let me ask you,
22   before you begin your proffer, if you did get a copy of the
23   pretrial services report that’s been referenced.
24               MS. SMITH:     I did, Your Honor, and I have a few
25   additions and corrections to make to that report.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 58
                                                               59 of
                                                                  of 81
                                                                     82
                                                                                                                           58




 1                     THE      COURT:           All       right.

 2                     HS.      SHITH:           Your Honor,           as   pointed out                during the

 3   cross-examination of Hs.                              Karase,    Hr.       Cilins      did not have              an

 4   interpreter with him.                            He    did not have          counsel present with

 5   him.        He    does      speak          some English,           but he         does       have       difficulty

 6   with    some          things,         so    I’d ask the           Court      to    consider             that.

 7                     I    have      --    I    would like           to proffer            some       additional

 8   information.                I brought             documentation             for    the       Court.

 9                     THE      COURT:           And during your proffer,                         will       you be

10   referencing anything else                              you wanted to          correct?              I    don’t

11   want    to       --    I   don’t want             to    lose     track of

12                     MS.      SMITH:           Thank you.

13                     THE      COURT:           --    this.

14                     And it may be                  during your proffer                   you’ll be

15   referencing these                     things          and we     can take note               of   them at        that

16   time.

17                     HS.      SMITH:           Your Honor,           if   I    can --       I    did not       go

18   over    it with Hr.              Cilins.               If   I   can just      take       two brief

19   seconds          to    just


20                     THE      COURT:           I’ll tell           you         you    know what?

21                     MS.      SMITH:           Or    can we        come back         to    this portion and

22   I’ll proffer               and   --


23                     THE      COURT:           Yes.
24                     MS.      SMITH:           -- then we can take a break and I
25   can    --
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 59
                                                               60 of
                                                                  of 81
                                                                     82
                                                                           59




 1               THE COURT:   Yes.
 2              MS. SMITH:    -- go over it with him.
 3               THE COURT:   Yes.   Let’s do that.
 4              MS. SMITH:    Save the Court some time.
 5               THE COURT:   Thank you.
 6              MS. SMITH:    Your Honor, one of the corrections that
 7   we need to make, that I know that I’d like to go ahead and
 8   make, is that he is a managing director, partner,
 9   shareholder, whatever the term is in the business world for
i0   three companies in South Florida -- two or three.           One of
ii   them is Holiday Beachfront Townhomes, LLC.
12               THE COURT:   Could you repeat that, please?
13              MS. SMITH:    Yes, Judge.    Holiday Beachfront
14   Townhomes,   LLC.   They are the owners        the LLC owns several
15   of the rental properties.
16               Pha, P-h-a, Investments, LLC.      They also, I
17   believe, own several of the rental properties.
18              And previously, I believe, he was a          and I’m not
19   sure.     I’ve not been able to ascertain whether this is
20   still      he’s still a member of this entity.        I don’t believe
21   it.     I believe it’s been dissolved, but the previous entity
22   was FMA USA, LLC, also involved in real estate investments in
23   South Florida, specifically in Aventura and Hollywood and
24   Surfside primarily.
25               THE COURT:   On the second one, did you say B as in
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 60
                                                               61 of
                                                                  of 81
                                                                     82
                                                                                                                          6O




 1   boy    or   V   as    in Victor?


 2                   MS. SMITH:              Neither.           P    as       in Peter,             Peter Henry

 3   alpha, Pha.

 4                   THE COURT:              I    think       I’m having just                   a    little bit         of

 5   trouble hearing because                       --

 6                   HS.       SMITH:        Get      the     (unintelligible).


 7                   THE       COURT:        Yes,       so    thank       you.


 8                   HS.       SMITH:        And      sometimes           I    don’t enunciate.                    Hy

 9   southern        gets       in    the    way.


10                   So    Your       Honor,       the       Hollywood          Beach          Townhomes,


11   Hr.    Cilins              one    of    the      properties              that       is   owned by


12   Hollywood         Beachfront            Townhomes,             LLC,       is    a    property          valued      at


13   $1.320      million         --    $1,321,000.


14                   THE       COURT:        Which       one    is       that?


15                   HS.       SMITH:        The      address        for       the       property          is    2300   --


16   no.     Excuse        me.        The    legal       description                is    lot       16,   block     11,


17   lots    3   and      4,    block       12   of     the    Hollywood             Beach          first       addition


18   in    Broward        County.


19                   The       address,          according          to    the       tax       collector,          the


20   property appraiser’s office,                             looks       to be Nevada                Street       in

21   Hollywood.            There’s two             separate blocks.                       There’s two

22   separate        lots       or properties                there.           The value                   total    value,

23   according to              the property appraiser                               and we use             the most

24   conservative              since    that’s been the most                         conservative

25   estimate        --    is    $1,320,820,             so    $1,321,000.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 61
                                                               62 of
                                                                  of 81
                                                                     82
                                                                             61




 i               It is unencumbered.    He would -- he would -- and he
 2   would also      he would be willing to place that with the
 3   Court, mortgage that to the Court.        I’ve taken the liberty of
 4   preparing all of -- having all of the mortgage documents
 5   prepared and the transfers prepared in anticipation that the
 6   Court might accept that, along with other properties.
 7               There is another property owned by the same entity,
 8   Hollywood Beachfront Townhomes.       The property is located at
 9   the east 3405 feet of lot i, block 12, Hollywood Beach
i0   addition, Broward County, and this is -- the site address for
ii   this one is 2325 North Surf Road, No. i, Hollywood.
12               The value for the two combined        there’s actually
13   three parcels at that address.       The three parcels combined,
14   according to the tax collector’s office, the Property
15   Appraiser’s Office in Broward County, is $1,627,800, so

16   $1,628,000 to round up the $200.
17               The next property owned by Pha Investments is a
18   condominium in Cedar Glen Condominiums.         It is       the value
19   of the property, free and clear of all mortgages, is
20   $135,210.    It’s located at 671 N.E. 195th Street, Unit 325E
21   as in Edward in Miami.
22               The fourth property -- it is owned by Pha
23   Investments.    It’s in Hollywood Station, a condominium.            The
24   address is      excuse me, Your Honor.      The address is 140
25   South Dixie Highway 925, Hollywood, Florida.            The value
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 62
                                                               63 of
                                                                  of 81
                                                                     82
                                                                          62




 i   unencumbered is $135,210 for that parcel, according to the

 2   property appraiser.
 3               The next property, again owned by Pha Investments,
 4   is -- this is -- it’s in the same condominium community, and
 5   the address is 140 South Dixie Highway, Unit 729, Hollywood,
 6   Florida.    The value, unencumbered, is $130,380, according to
 7   the property appraiser.
 8               There is also another property owned by Pha
 9   Investments.     It is located at 1900 Van Buren Street, 211B as
i0   in bravo, in Hollywood.      It is a condominium.      The
ii   unencumbered -- and when I’m saying unencumbered, Your Honor,
12   the property appraiser’s value is $86,110.         None of these
13   properties has a mortgage on it, so the value is -- the value
14   of all of them is completely unencumbered.
15               Your Honor, again, we have -- we’ve had them -- the
16   mortgages executed by the manager of the limited liability
17   company.    They’ve been executed.      Also I have affidavits, if
18   it please the Court, for Mr. Cilins’ signature and also other
19   mortgages for his signature, should the Court accept those as
20   security.
21               THE COURT:   Do some of those properties match up
22   with the ones that are in the pretrial services report?
23               MS. SMITH:   They do.     I didn’t match them because I
24   didn’t have time.

25               THE COURT:   All right.    That’s fine.    I just wanted
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 63
                                                               64 of
                                                                  of 81
                                                                     82
                                                                            63




 i   to make sure.
 2             MS. SMITH:    But they       they all -- I think they
 3   all match there.     I’m not      and I’ll inquire during the
 4   break, Your Honor, and if I need to correct that further,
 5   I’ll do that so that we don’t waste (unintelligible).
 6             Your Honor, with regards to Mr. Cilins himself, he
 7   is a stable 50-year-old man.       He is 50 or 51.     He has four
 8   children and a brand new grandbaby who’s now four days old.
 9   His current partner, who’s now become his wife as of about a
i0   year ago, he’s been with her for the last 23 years.           He has
ii   business interests in Europe.       He has obviously the
12   investment companies in the United States that are
13   significant ties to South Florida.
14             He also is       he has no criminal history.       There’s
15   no drug use, no mental health issues.        His passport       and
16   I’ll address that with him when we get both copies.           He has
17   indicated to me and told me that I can tell the Court that he
18   had two valid passports.
19             France is like England.       They have a provision
20   where you can obtain a passport, and if you’re going to
21   travel, you can get a second one, because sometimes you send
22   them off for visas to other countries.         You send them off and
23   you’re without your passport to travel to another country.
24   France has the provision, as does the United Kingdom and
25   several other EC countries, to allow a person to have two
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 64
                                                               65 of
                                                                  of 81
                                                                     82
                                                                           64




 1   valid passports.
 2               He was arrested peacefully, Your Honor.        He did not
 3   resist.     He was actually leaving.     There was no -- and as
 4   part of a proffer with regards to the criminal complaint and
 5   with regards to the underlying charges, he was actually
 6   leaving with -- there was no transfer of payment to
 7   Ms. Toure, the government witness in this case.          There had
 8   been no transfer of documents or anything at that point in
 9   time.
i0               He had visited Orlando on at least two if not            or
ii   not Orlando, excuse me, Jacksonville on at least two or three
12   occasions after this investigation began and he started
13   speaking with Ms. Toure about the investigation in March.
14   The criminal complaint is rife with problems.
15               The first problem, and -- Your Honor, is that
16   well, this is part argument.       The proffer I’ll give
17   forgive me, Your Honor.
18               Ms. Mamadie Toure signed documents several years
19   ago, these attestations.      She has signed numerous
20   attestations that are -- that are similar in appearance and
21   form.     Many of these she prepared herself.      She and/or other
22   persons acting on her behalf or at her request have been
23   blackmailing Mr. Cilins, BSGR, and various other entities
24   since they were expelled -- not BSGR but since she was
25   expelled from the country.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 65
                                                               66 of
                                                                  of 81
                                                                     82
                                                                            65




 1             When President Conte died in December 2008, if she
 2   had any ability to obtain any influence over an -- over an
 3   official, that influence died with the president.
 4             THE COURT:    When was that?     I’m sorry?
 5             MS. SMITH:    December of 2008.
 6             If the government had the documents that I
 7   referenced during the cross-examination of Ms. Karase, they
 8   would know that the Simandou lease, the initial lease or the
 9   initial -- I’m not good with mining rights, Your Honor, but
i0   the initial contract on the Simandou block or parcels was
ii   executed -- negotiations began in early 2002 or 2003.           There
12   was an initial preliminary contract and some protocols and
13   some things done as far back as 2002 or 2003.
14             Contracts were signed in 2005 and 2006.          The press
15   releases from the country show the date of the release.              I’ve
16   attempted to get the press from Ghana [sic], the actual press
17   releases from Ghana.     It was a big affair with BSGR signing
18   these contracts in 2005, 2006, and 2007.         They were signed
19   with the full regalia, knowledge, understanding of both
20   parliament, the president, and the minister of mining.
21             Other mining companies also had leases to Simandou,
22   and I don’t know if I’m pronouncing that correctly, but the
23   Simandou parcel is the parcel at issue underlining the
24   Foreign Corrupt Practices Act claim.
25             Mr. Cilins left any -- any arrangement, any
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 66
                                                               67 of
                                                                  of 81
                                                                     82
                                                                          66




 i   affiliation with BSGR in 2007.       BSGR changed its entire
 2   personnel staff in Guinea and their people dealing with
 3   personnel in Guinea in 2007.       BSGR continued to negotiate
 4   contracts on its own through new staff in 2008 and with the
 5   new government in 2009.      There were two -- there was an
 6   interim government after the president died, and then there
 7   was a second government that came in in 2009.
 8               The interim government approved the old leases and
 9   the old contracts.     The new government approved the old
i0   contracts and then entered into brand new contracts with
ii   BSGR.   Mr. Cilins nor the government’s prime witness was any
12   way involved.    She was literally ran out of the country on a
13   rail, to quote a southern colloquialism, in early 2000 --
14   January of 2009.
15               She is not the legal wife or -- nor was she ever
16   the legal wife of the deceased president, as she claims and
17   the government claims in their complaint.         She was a
18   mistress.    He had three other legal wives.       She was not one.
19   She was the youngest.      She was about 20, 21, 22 when he
20   started the affair with her.
21               She has been seeking to live here in the United
22   States because of fear of going back to Guinea.          They have
23   falsified documents.     She has contacted persons in other
24   countries in an attempt to manufacture or obtain some manner
25   or way to stay here instead of going back to Guinea to deal
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 67
                                                               68 of
                                                                  of 81
                                                                     82
                                                                             67




 1   with whatever issue she has there.
 2             Your Honor, I believe I proffered that he was
 3   leaving on a flight.     There were numerous telephone calls --
 4             THE COURT:    He was leaving on a flight --
 5             MS. SMITH:    He was leaving on a flight -- on the
 6   last meeting on April 14th when he was actually arrested,
 7   there had been no exchange.       He was actually leaving without
 8   documents.    No money, no money had been transferred.         He was
 9   going back to Miami to await his flight to go back home to
i0   France, where he lives with his wife and his children.               That
ii   was when he was arrested.
12             Your Honor heard the agent admit that he was
13   arrested at the gate or looking at the board where you’re
14   checking your flights.
15             BSGR has been contacted by persons from Mali
16   claiming affiliation with Mamadie Toure, with persons from
17   South Africa, with persons from Guinea, and I believe Sierra
18   Leone, although I’m not i00 percent positive of that; various
19   companies, various businesses, and BSGR, all attempting to
20   present documents that claim some sort of wrongdoing in
21   order     and asking for money in exchange.        She has done this
22   repeatedly over the years, both to BSGR, other companies, and
23   Mr. Cilins.
24             At one point in time she offered to another
25   company, another mining company, the ability to get mining
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 68
                                                               69 of
                                                                  of 81
                                                                     82
                                                                                68




 i   rights in Guinea for a property she purportedly owned.               Only
 2   upon the company checking that out did they learn that she
 3   did not own the property and had no rights to transfer any
 4   mining rights in the property.
 5             Your Honor, there are no records of any transfers
 6   to -- that the government         well, this is argument, so I’ll
 7   leave that.    I’m sort of transitioning.
 8             If I can have just a moment with my client.          I
 9   don’t know when you are going to want to take a break.               I’m
i0   assuming very soon for your next hearing, so --
ii             THE COURT:    Yes, Ms. Karase?
12             MS. KARASE:     Your Honor, if I may just add, I will
13   have some rebuttal facts in response to the proffer that
14   Ms. Smith has made.     Very brief, but I do have a
15   (unintelligible) presentation.
16             THE COURT:    Well, I was thinking you might have
17   some questions of her proffer --
18             MS. KARASE:     That’s -- I --
19             THE COURT:    -- and I have a 1:30 and then I have a
20   2:00.
21             Why don’t we do this?      The l:30’s just going to
22   take a few minutes.     It’s a telephonic attorney admissions,
23   and it gets a little crazy, so I’ll probably just, say, clear
24   the courtroom.    It’s just       it just is distracting for
25   everybody who’s in the courtroom and for everybody else if
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 69
                                                               70 of
                                                                  of 81
                                                                     82
                                                                             69




 1   there are people here.      I’m not necessarily going to close
 2   it.
 3             But I’m thinking that what we should probably do is
 4   just recess now until 1:45, and then we’ll come back, and
 5   then between 1:45 and 2:00, let’s try to come up with a game
 6   plan of how we proceed today, and if necessary, tomorrow,
 7   because I don’t think there’s any way, given the documents
 8   that you would want me to review and the cross-examination of
 9   your proffer, additional proffer, cross-examination of that
i0   proffer, and then maybe any other evidence and argument,
ii   we’re going to get done today.
12             So if you all can talk about it a little bit and
13   see what your schedule is tomorrow.
14             Did we say I had nothing tomorrow?
15             I have some things starting at 3:00 tomorrow.              It’s
16   a law school project that I’m helping with, but if necessary,
17   I can rearrange that.     But I could start whenever you wanted
18   and hopefully we’d be done by 3:00.
19             But why don’t you all talk about it and if you
20   want -- we could still do some things between 3:00 and
21   probably -- oh, they start at i:00?        Okay.   Well, we’ll work
22   around all that, but we can start as early as we need to in
23   the morning.
24             But why don’t you talk about it.         We can still do
25   another 45 minutes or so from 3:00 to 3:45 this afternoon, if
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 70
                                                               71 of
                                                                  of 81
                                                                     82
                                                                                                                  7O




 1   that moves         us       along,       so       you all    talk       about    it   and see what

 2   you    think and then we’ll just                        -- we’ll reconvene                   at    1:45,

 3   okay?

 4                 HS.       SMITH:           Your Honor,             if   I may ask        for    leave    of

 5   the    Court.       In Orlando                I    could go back and actually speak

 6   with my client.                   Can    I    and the       interpreter          go back with the

 7   U.S.    Harshals            and be       allowed to          speak with him during                   the

 8   break    to   sort          of    facilitate moving this                   along?

 9                 THE       COURT:           Well,       I’m just         thinking        if   they take

10   him back downstairs                     you could.           I   don’t think there’s --                    the

11   way    it’s set         up       right here,          it wouldn’t work,               but     they’ll

12   take him downstairs                     and you can meet with him.

13                 And then             if    it’s running a               little     late,       don’t panic

14   in terms      of    getting back up here.                         We’ll do        everything we             can

15   to    get back up here                  at    1:45,    but       if we’re running a                little

16   late,    we’ll deal with that.

17                 And       I    appreciate             the marshals          working with everyone

18   on that.

19                 We’ll be             in    recess.


20                 HS.       SHITH:           Thank       you,    Judge.


21                   (Recess           from       1:24    p.m.    until       1:56    p.m.;       all    parties


22   present.)

23                 COURT          SECURITY OFFICER:                    All    rise.        This    Honorable


24   Court    is   now       in       session.

25                 Please be             seated.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 71
                                                               72 of
                                                                  of 81
                                                                     82
                                                                          71




 i             THE COURT:    Well, I hope no one spent too long
 2   discussing what our schedule would be tomorrow because as you
 3   may or may not know, Judge Conway entered an order just
 4   probably about, I don’t know, less than two hours ago which
 5   states that due to the most recent budget cuts imposed by the
 6   U.S. District Court for the Middle District of Florida and
 7   the federal agencies supporting the Court and on the
 8   government attorneys who appear before the Court, it is
 9   ordered that until further notice, it is the policy of this
i0   Court not to conduct criminal proceedings on Fridays except
ii   in the case of emergencies and other exigent circumstances.
12   However, all federal courts in the Middle District of Florida
13   will remain open five days a week.
14             So I brought copies of the orders for you that you
15   can look at yourself, so the best-laid plans.
16             What were you thinking about this afternoon,
17   Ms. Smith?   Why don’t I start with you?
18             MS. SMITH:    We were just thinking when Your Honor
19   came in -- Ms. Karase -- I’m going to -- Ms. Karase, isn’t
20   it?
21             THE COURT:    Yes.
22             MS. SMITH:     I’ve botched it a hundred times today.
23   I’m sorry.
24             She said she had a few questions for me this
25   afternoon.    I don’t know the kind of time she’s talking
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 72
                                                               73 of
                                                                  of 81
                                                                     82
                                                                             72




 1   about.
 2               The only issue I think that’s outstanding that
 3   we’re going to need documents on is France, the passport.              My
 4   staff contacted the consul -- let me get up --
 5               THE COURT:   Yes.
 6               MS. SMITH:   My staff contacted the consul in Miami.
 7   The consul told them there was no way anybody in Miami, D.C.,
 8   New York, any of the U.S. consuls could verify the validity
 9   of the passports because they were not the issuing office.
i0               We have contacted Paris, but they are closed.            They
ii   shut down for the day in Paris.        We’ve contacted the family
12   attorney, and I instructed my staff to do that, to contact
13   the family attorney in Paris so that they can begin working
14   on that.     I have her after-hours number, so they can begin as
15   soon as it opens in the morning.
16               They will go to the office there where he actually
17   obtained both passports to verify and get some sort of
18   documentation from the French consul there that -- or it’s
19   not a consul there -- that they’re valid.
20               The other issue is we know where the other passport
21   is.   It is in the safe in his -- he and his wife’s home in
22   Paris.     I can get it in two days.     DHL or Federal Express can
23   get it here in two days.        That’s the soonest I can get it
24   here is two days from now, if that is something that -- if
25   Your Honor’s thinking about giving bond, I can get that other
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 73
                                                               74 of
                                                                  of 81
                                                                     82
                                                                          73




 1   passport to you.
 2              THE COURT:     Well, it sounds like no matter what
 3   happens, we’re -- we wouldn’t be able to proceed until at
 4   least Monday.
 5              MS. SMITH:    As much as I hate for him to sit, I
 6   kind of think -- I could check          I took the liberty of
 7   checking my entire week’s schedule, not just
 8   (unintelligible).       I’ve got some appointments Monday, but
 9   all -- with the exception of a court hearing -- and I’ll
i0   contact Judge Whitehead in state court and see if I can move
ii   the Monday hearing.      Tuesday I’m completely free.       Wednesday
12   I’m not.   Thursday I have CJA training, but I can obviously
13   get out of that.     And Friday I can move what I have then.
14              So I’m fairly available to work with Paris and the
15   Court’s schedule next week, with the exception if I can just

16   maybe let the Court know later this afternoon if Judge
17   Whitehead will move that hearing Monday morning or I can get
18   coverage for it.     It’s not something that         I don’t think it
19   would be a problem if we choose to do it Monday.
20              THE COURT:     Well, actually Tuesday looks a lot
21   better for me at this point.
22              Ms. Karase, how does that look for you?
23              MS. KARASE:     Your Honor, I have a sentencing
24   scheduled for i0 a.m. on Tuesday that would be quite lengthy,
25   but I should be free by 1 p.m., and I’m free the remainder of
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 74
                                                               75 of
                                                                  of 81
                                                                     82
                                                                          74




 i   the afternoon.
 2              THE COURT:    Well, could we do it at i:00 on
 3   Tuesday?
 4              MS. SMITH:    I don’t see why not, depending on how
 5   far we get this afternoon.       I know you have -- I just spoke
 6   with Sylvia.     I know you have a 2 o’clock, and I don’t think
 7   that’s going to take too terribly long.         I don’t know how
 8   long you want to go today.
 9              THE COURT:    Well, I have a 2:00.
i0              What is the status of that?      Are there going to be
ii   two third-party custodians presented?
12              MS. KARASE:    Ms. Irvin advised that both proposed
13   third-party custodians are present.
14              THE COURT:    All right.
15              MS. KARASE:    And frankly, I don’t anticipate a
16   problem with either of them, but I would like to hear from
17   them.
18              THE COURT:    All right.   Well, let’s see.      If we
19   start that in just a few minutes, that could still take us --
20   that could still take us, I don’t know, 40 minutes, at least
21   20 minutes for each, because I have to go through the
22   conditions of release and all of that, and we do that -- we
23   do that differently too.      And it’s Spanish, so we’ll have an
24   interpreter.
25              I think the best bet would be if we started at
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 75
                                                               76 of
                                                                  of 81
                                                                     82
                                                                                                                      75




 1   3:00,     and    I    could go until               3:45,     for       45 minutes.              I   have     a

 2   4    o’clock, but           I   have    to    stop      at   a quarter             till    to meet with

 3   the     probation          officer.          It’s reentry court,                    and --

 4                   HS.    KARASE:          And       I’ll be here with you.

 5                   THE    COURT:          Yes.        You’ll be here with me                       for    that

 6   tOO .

 7                   But    if       the   45 minutes          really isn’t going to help

 8   this     afternoon and we               can get         it   all       done    tomorrow,            there’s

 9   no    reason,        Hs.    Smith,      for       you   to   stay around an hour.                          You

10   could almost be halfway to                         Orlando.

11                   HS.    SMITH:          Hypothetically              speaking,          if    I       followed

12   the     speed limit.

13                   THE    COURT:          Yes.        Yes.      And if not             -- well,          we

14   know.

15                   So    if    you would rather do                that,          we    could just             get

16   started at           1:00.        I   would think we wouldn’t take more                                than

17   four hours           on Honday.

18                   MS.    KARASE:          Your Honor,           the       government has                very

19   little     left       in terms         of    questioning and              further          arguments,

20


21                   THE COURT:             Okay.

22                   MS. KARASE:             --    I    don’t --        I    really think that we

23   can wrap up today.

24                   THE COURT:             I meant Tuesday.

25                   Well,       I don’t know about today.                          You’re awfully
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 76
                                                               77 of
                                                                  of 81
                                                                     82
                                                                          76




 1   ambitious.    I’m worried that we’ll even get started at 3:00

 2   because of the -- you know, of having to           well, we’re going
 3   to be holding two separate hearings and going through two
 4   separate things.     It takes longer sometimes to do that.
 5             And then without having this information on the
 6   passport, we can’t finish up today.
 7             MS. KARASE:     Well, to comment on that, Your Honor,
 8   I do have -- I’ve provided Ms. Smith with a photocopy of the
 9   passport that Mr. Cilins had in his possession at the time of
10   his arrest, and obviously, you know, with regard to the
11   production of the other passport, yes, yes, we would want
12   that.
13             I don’t know if there are only two that are out
14   there now, given that France apparently issues more than one
15   at a time.    I think the important consideration, though            I
16   think Your Honor can still draw from the fact that he has
17   extensive travel, and I think that all of the other arguments
18   still support, by far more than a preponderance of the
19   evidence, that he’s a risk of flight.
20             THE COURT:    Well, then you’re -- are you going to
21   withdraw your -- because it’s not only just what I find but
22   Ms. Smith or you, either one, can appeal this to the district
23   judge in the Southern District of New York.
24             And so at this time you’re willing to concede that
25   that’s not a -- the passport that you think is not
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 77
                                                               78 of
                                                                  of 81
                                                                     82
                                                                          77




 i   registered, you’re willing to concede that that’s not
 2   fraudulent      I think you referred to it as fraudulent -- and
 3   that both of the passports are valid?
 4             If you want to concede that, without there being
 5   any proof of it, then I’ll -- you can concede that and we can
 6   get as far as you want today.
 7             MS. KARASE:     Your Honor, perhaps we can reach an
 8   agreement that the information that I have, the evidence that
 9   I have, is that one is registered and one is not.
i0             THE COURT:    Well, that’s -- that’s -- well, I think
ii   that’s -- there’s an issue with that.         I don’t think -- I
12   don’t think Ms. Smith’s going to concede that it’s not
13   registered.
14             Are you?
15             MS. SMITH:    No, sir.    And I don’t believe that
16   registered is the appropriate term.        My guess is the clerk
17   that she spoke with in Miami -- my ex-husband was French.
18   I’ve been to that consulate many times -- is a typical
19   entry-line clerk in an office that looked at something and
20   that was the end of it.
21             It’s our indication that both of these, at the time
22   of issuance, were valid passports.        One may not be valid now.
23   That does not mean that it wasn’t canceled because of an
24   additional one, because if it was a          that I’m not
25   because that may be in fact the truth and there’s no fraud in
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 78
                                                               79 of
                                                                  of 81
                                                                     82
                                                                                                                              78




 1   that.

 2                  But       it’s our       contention that                  at    the       time       of

 3   issuance       that       they’re both valid passports.                                  He’s obviously

 4   traveled,          according to             the    documents,            six       or    eight,         maybe        ten

 5   times       into    the United States                   on this         purportedly valid

 6   passport.           It’s hard          for me       to believe            that          CBP or          TSA,

 7   immigration,             somebody didn’t catch a                        fraudulent             or

 8   unregistered passport                   --    whatever word you want                           to put          in

 9   there          so    I’m not willing to                   concede         that          at   this              she’s

10   made    -- Hs.       Karase has made                a big deal            about          it.        I    think --

11   I    think    it’s in my client’s best                         interest            to    answer          that

12   question       --


13                  THE       COURT:        Okay.


14                  MS.       SMITH:        --    as    much       as   I’d like             to    finish       today


15   and try to          get him out.

16                  THE       COURT:        Yes.        Well,       I   think       --       I mean,          and    I

17   think once we             --   once     you all          start making argument                           and all

18   of    that,    I    just       can’t imagine we’re going                           to    get    it       done       in

19   45 minutes          today,       so          and    I    want      to    review the             documents,

20   the    --

21                  HS.       SMITH:        I’ll tender             those      to       the       Court.

22                  THE       COURT:        Right.           And    I’m guessing you’re going

23   to be       asking       questions          about       the   entities             that have been

24   proffered as             the   ones who           these properties belong to                              and all

25   of    that,    so    I   want     to    give       you a      chance          to    thoroughly examine
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 79
                                                               80 of
                                                                  of 81
                                                                     82
                                                                                                                                79




 1   the    documents         yourself             and be          able       to   ask    any questions                   you

 2   deem appropriate               on those.

 3                 So why don’t we                      do    this.           Let’s just               go   ahead and

 4   continue      it       over until             --    until          Tuesday at            1    o’clock.

 5                 HS.       SMITH:           I’ll be             here    early in case                     there’s

 6   something --            I’ll try to                get here before                  lunch          in case

 7   something ends               early,       and if             the    Court wants               to begin          --

 8                 THE       COURT:           Okay.           I    have       an   11    o’clock on Tuesday,

 9   but    --   so we’ll probably start                            at    1:00,         but       --    and then          if

10   you    can --      if    you could provide me                            and Hs.         Karase          the    copies

11   of    your documents,               we    can make             copies         if we need to,                   and then

12   we’ll
13                 MS. SMITH:                 Your Honor,                if    I   can --          I’ll provide

14   Ms. Karase a copy.                   I’ll be back to my office                                    this    evening.

15   I’ll e-mail            her    exactly what                   I’m going to provide                        to    the

16   Court.       I’ll show          (unintelligible).


17                 So       I’ll provide                a    copy.        She’s indicated                     she’s


18   willing     --     I    have    a    copy          in   the        office.          These          are    original


19   signed documents.

20                 THE       COURT:           All       right.

21                 HS.       SMITH:           So    these          are    -- most         of       these have been

22   (unintelligible)               Hiami.              They       still       need to be               executed so

23   (unintelligible).

24                 THE       COURT:           All       right.           Thank you.

25                 All       right.           So    the hearing will                     be       continued until
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 80
                                                               81 of
                                                                  of 81
                                                                     82
                                                                                   8O




 1   Tuesday,   April   23rd,   2013,   at     1   o’clock.


 2              All    right.   Then    we’ll be       in   recess.


 3              COURT    SECURITY   OFFICER:         All    rise.


 4              (The    proceedings     were       concluded   at   2:07   p.m.)


 5


 6


 7


 8


 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-WHP Document
                            Document 42-13
                                     15-1 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 81
                                                               82 of
                                                                  of 81
                                                                     82
                                                                                        81




 1                                        CERTIFICATE


 2


 3   UNITED    STATES    DISTRICT       COURT   )


 4   HIDDLE    DISTRICT    OF    FLORIDA        )


 5


 6


 7               I   hereby certify that             the    foregoing transcript   is   a

 8   true    and correct    computer-aided transcription of my stenotype

 9   notes    taken at    the    time    and place         indicated therein.

10


11               DATED    this    18th    day   of   April,     2013.


12


13


14                                         s/Shelli Kozachenko
                                           Shelli Kozachenko, RPR,          CRR
15


16


17


18


19


20


21


22


23


24


25
